Exhibit 10.1

Execution Copy

 

 

 

Stock Purchase Agreement

dated as of August 14, 2015

entered into by

Fenix Parts, Inc.,

and

Ocean County Auto Wreckers, Inc.

and

Anthony Zaccaro, Joseph Zaccaro, Cosmo F. Zaccaro, Jr.,

Jean Ann Cochran, Dolores Morrison and Gerald Gambino

being all of the shareholders of

Ocean County Auto Wreckers, Inc.

 

 

 

 

5



--------------------------------------------------------------------------------

Table of Contents

 

Article 1 Definitions

     1   

Article 2 The Transaction

     1   

2.1

  

Purchase and Purchase Price

     1   

2.2

  

Payment of Estimated Purchase Price

     2   

2.3

  

Company Assets

     2   

2.4.

  

Distributable and Excluded Assets

     3   

2.5

  

Liabilities

     4   

2.6

  

Closing Date Working Capital and Payment of Final Purchase Price

     5   

Article 3 Closing

     7   

3.1

  

Closing

     7   

3.2

  

Closing Events

     8   

Article 4 Representations and Warranties by Sellers

     10   

4.1

  

Ownership and Authorization

     10   

4.2

  

Organization and Capital Stock

     11   

4.3

  

No Violation

     11   

4.4

  

No Consent Required

     12   

4.5

  

Financial Statements

     12   

4.6

  

Books and Records

     12   

4.7

  

Title to Assets

     12   

4.8

  

Equipment and Vehicles

     13   

4.9

  

Inventory and Accounts Receivable

     13   

4.10

  

Real Property

     13   

4.11

  

Contracts

     14   

4.12

  

Customers

     16   

4.13

  

Permits

     16   

4.14

  

Intellectual Property

     17   

4.15

  

Undisclosed Liabilities

     17   

4.16

  

Taxes

     17   

4.17

  

No Material Adverse Change

     18   

4.18

  

Employee Benefits

     18   

4.19

  

Insurance

     18   

4.20

  

Compliance

     19   

4.21

  

Legal Proceedings

     19   

4.22

  

Absence of Certain Events

     19   

4.23

  

Environmental Matters

     20   

4.24

  

Employees

     21   

4.25

  

Labor Relations

     22   

4.26

  

Certain Payments

     22   

4.27

  

Related Parties

     22   

 

i



--------------------------------------------------------------------------------

4.28

  

Broker’s Fee

     23   

4.29

  

Warranties

     23   

4.30

  

Product Liability

     23   

4.31

  

Bank Accounts

     23   

4.32

  

Investment in Fenix Shares

     23   

4.33

  

Delivery of Documents

     24   

Article 5 Representations and Warranties of Buyer

     24   

5.1

  

Organization

     24   

5.2

  

Authorization and Enforceability

     24   

5.3

  

No Violation

     24   

5.4

  

No Consent Required

     25   

5.5

  

Buyer SEC Reports

     25   

5.6

  

Broker’s Fee

     25   

Article 6 Pre-Closing Events

     25   

6.1

  

General Cooperation

     25   

6.2

  

Conduct of Business

     25   

6.3

  

Access to Information

     26   

6.4

  

Notice of Developments

     26   

6.5

  

Supplements to Schedules

     27   

6.6

  

Exclusivity

     27   

6.7

  

Filings by Sellers

     27   

6.8

  

Bulk Sales Compliance

     27   

Article 7 Post-Closing Events

     27   

7.1.

  

Customer Payments

     27   

7.2

  

Post-Closing Company Tax Returns

     28   

7.3

  

Cooperation on Tax Matters

     29   

7.4

  

Controlling Interest Transfer Tax

     29   

7.5

  

Uniform Commercial Code Filing

     29   

Article 8 Conditions to Closing

     30   

8.1

  

Buyer Closing Conditions

     30   

8.2

  

Seller Closing Conditions

     31   

Article 9 Termination

     31   

9.1

  

Termination

     31   

9.2

  

Effect of Termination

     32   

Article 10 Indemnification

     32   

10.1

  

Indemnification by Sellers

     32   

10.2

  

Indemnification by Buyer

     33   

10.3

  

Threshold

     33   

 

ii



--------------------------------------------------------------------------------

10.4

  

Caps and Other Limits

     33   

10.5

  

Notice of Indemnification Claim

     34   

10.6

  

Resolution of Claims

     35   

10.7

  

Third Party Suits

     35   

10.8

  

Remedies

     36   

10.9

  

Mitigation

     36   

Article 11 Miscellaneous

     37   

11.1

  

Expenses

     37   

11.2

  

Schedules

     37   

11.3

  

Parties’ Review

     37   

11.4

  

Publicity

     37   

11.5

  

Confidentiality

     37   

11.6.

  

Notices

     38   

11.7

  

Further Assurances

     39   

11.8

  

Waiver

     39   

11.9

  

Entire Agreement

     39   

11.10

  

Assignment

     39   

11.11

  

No Third Party Beneficiaries

     39   

11.12

  

Construction

     40   

11.13

  

Severability

     40   

11.14

  

Counterparts

     40   

11.15

  

Governing Law and Venue

     40   

11.16

  

Binding Effect

     40   

11.17

  

Made Available

     40   

11.18

  

Interpretation

     41   

Exhibits

 

Pro Rata Shares

     A   

Form of Employment Agreement

     B   

Form of Employment Agreement

     C   

Form of Employment Agreement

     D   

Form of Noncompetition Agreement (Sellers)

     E   

Form of Lease

     F   

Form of Consulting Agreement (Dolores Morrison)

     G   

Form of Escrow Agreement

     H   

Form of Noncompetition Agreement (Michael Glunk)

     I   

Form of Option Agreement (Michael Glunk)

     J   

 

iii



--------------------------------------------------------------------------------

Stock Purchase Agreement

This Stock Purchase Agreement (this “Agreement”) is entered into as of
August 14, 2015, by Fenix Parts, Inc., a Delaware corporation (“Buyer”), and
Ocean County Auto Wreckers, Inc., a corporation of the State of New Jersey with
a business address at 176 Rte. 9, Bayville, New Jersey 08721, (the “Company”)
and Anthony Zaccaro, Joseph Zaccaro, Cosmo F. Zaccaro, Jr., Jean Ann Cochran,
Dolores Morrison and Gerald Gambino (Messrs. Anthony, Joseph and Cosmo F.
Zaccaro, Ms. Cochran, Ms. Morrison and Mr. Gambino, (being all of the
shareholders of the Company and who are collectively referred to as “Sellers”).
Buyer, the Company and Sellers may be referred to herein individually as a
“Party” or collectively as the “Parties.”

Background:

A. The Company is engaged in the business of recycling and reselling OEM
automotive parts (the “Business”).

B. Sellers own all of the Company’s issued and outstanding shares of capital
stock (the “Shares”).

C. Buyer desires to purchase all of the Shares from Sellers, and Sellers desire
to sell all of the Shares to Buyer, on the terms and subject to the conditions
of this Agreement.

Now, therefore, in consideration of their mutual promises and intending to be
legally bound, the Parties agree as follows:

Article 1

Definitions

Certain capitalized terms used in this Agreement are defined in Annex I.

Article 2

The Transaction

 

  2.1 Purchase and Purchase Price

(a) At Closing, Buyer shall purchase the Shares from Sellers, and Sellers shall
sell the Shares to Buyer, on the terms and subject to the conditions of this
Agreement.

(b) Subject to adjustment pursuant to Section 2.6, the purchase price for the
Shares (the “Purchase Price” or “Final Purchase Price”) shall be $3,210,000.00
(Three Million Two Hundred Ten Thousand Dollars), minus the Final Working
Capital Deficiency, if any, or plus the Final Working Capital Surplus, if any.



--------------------------------------------------------------------------------

  2.2 Payment of Estimated Purchase Price

(a) At Closing, Buyer shall pay an amount (the “Estimated Purchase Price”) equal
to $3,210,000.00 (Three Million Two Hundred Ten Thousand Dollars) minus the
Estimated Working Capital Deficiency, if any, or plus the Estimated Working
Capital Surplus, if any, in the following manner:

(1) in accordance with Section 2.5(c), Buyer shall pay off the Company’s
Indebtedness as of the Closing Date, which is estimated to be approximately
$93,400.00, by wire transfers of immediately available funds to the payees which
shall be agreed upon in writing by Buyer, the Company, and Sellers prior to the
Closing;

(2) Schedule 2.2(a)(2) sets forth (i) the proportions of cash (in the aggregate,
the “Cash Estimated Purchase Price”) and unregistered shares (the “Fenix
Shares”) of Buyer’s common stock (in the aggregate, the “Fenix Shares Estimated
Purchase Price”), between which Sellers have instructed Buyer to allocate the
Estimated Purchase Price and (ii) the proportionate interests of each Seller in
the Cash Estimated Purchase Price and the Fenix Shares Estimated Purchase Price.

(3) Buyer shall pay to each Seller his or her Pro Rata Share of an amount equal
to the Cash Estimated Purchase Price minus the aggregate amount of Indebtedness
paid pursuant to Section 2.2(a)(1) and either (i) minus the Estimated Working
Capital Deficiency, if any, or (ii) plus the Estimated Working Capital Surplus,
if any, by wire transfers of immediately available funds in accordance with wire
transfer instructions delivered by Sellers to Buyer at least three Business Days
prior to Closing; and

(4) Buyer shall, as soon as practicable following Closing, deliver to each
Seller his or her Pro Rata Share of the Fenix Shares Estimated Purchase Price,
determining the share value on the basis of the average (mean) of the closing
price of a share of Buyer’s common stock on each of the last 30 trading days
preceding the Closing Date, as reported in the Nasdaq Global Market.

(b) The Purchase Price shall be subject to adjustment under Section 2.6.

 

  2.3 Company Assets

(a) The assets of the Company as of Closing shall include all of the assets that
the Company uses or holds for use in the operation of the Business (other than
(i) any Distributable Assets distributed prior to Closing pursuant to
Section 2.4 or (ii) any Excluded Assets) (the “Company Assets”), free and clear
of all Liens other than Permitted Liens, and shall include:

(1) the Company’s current assets (including its cash and cash equivalents and
its Accounts Receivable);

(2) its Inventory;

(3) its Equipment, including the Equipment listed on Schedule 4.8(a)(1), and its
leasehold interest in all Equipment Leases, including the Equipment Leases
listed on Schedule 4.11(a)(2);

 

2



--------------------------------------------------------------------------------

(4) its Customer Contracts and Customer Accounts, including the Customer
Contracts and Customer Accounts listed on Schedule 4.11(a)(1), and its customer
lists and all of its other customer information for the Business;

(5) its Vehicles, including the Vehicles listed on Schedule 4.8(a)(2), and its
leasehold interest in all Vehicle Leases, including the Vehicle Leases listed on
Schedule 4.11(a)(3);

(6) its Permits;

(7) its interest as lessee in the facility located at 176 Route 9, Bayville, New
Jersey (the “Leased Facility”);

(8) its interest as a beneficiary in all unexpired employee, subcontractor and
other confidentiality agreements, nonsolicitation agreements, covenants not to
compete and indemnification agreements, if and to the extent assignable;

(9) its Books and Records;

(10) its goodwill and intangible assets related to the Business, including, but
not limited to, know-how, telephone numbers, domain name registrations and
Company email addresses, and its right to use any of the names used in the
Business, for example, “Ocean County Auto Wreckers,” “Cosmo’s Auto Parts” and
“Ocean County”;

(11) its rights to parts and money from the EBAY Store identified on Schedule
2.3(a)(11); and

(12) all of the Company’s other assets that it uses or holds for use in the
operation of the Business.

 

  2.4. Distributable and Excluded Assets

(a) As of the Closing, Sellers may cause the Company to distribute to Sellers or
as Sellers otherwise direct the following assets (the “Distributable Assets”):

(1) the Company’s claims, causes of action or rights of setoff, recovery or
recoupment in connection with any Excluded Liabilities;

(2) its interest in and rights to receive the proceeds of any of its insurance
policies in respect a claim made prior to the Closing Date; and

(3) its interest in the Vehicles and other assets, if any, listed on Schedule
2.4(a)(3).

(b) As of Closing, Sellers shall cause the Company to distribute to Sellers or
as Sellers otherwise directs the assets listed on Schedule 2.4(b) (the “Excluded
Assets”).

 

3



--------------------------------------------------------------------------------

  2.5 Liabilities

(a) The Parties intend that from Buyer’s perspective regarding Liabilities, the
Transaction should operate as if Buyer were purchasing substantially all of the
Company’s assets without assuming any of its Liabilities other than the
following Liabilities (the “Permitted Liabilities”):

(1) Liabilities arising or accruing on or after the Closing Date, other than by
reason of the Company’s Default prior to the Closing Date, under the following:

(A) its Customer Contracts and Customer Accounts included in the Company Assets;

(B) its Equipment Leases, if any, listed on Schedule 4.11(a)(2) which are
classified as operating leases (as opposed to capital leases);

(C) its Truck and Vehicle Leases, if any, listed on Schedule 4.11(a)(3) which
are classified as operating leases (as opposed to capital leases);

(D) its Permits;

(E) the lease for the Leased Facility;

(F) any expressly assigned or assumed employee, subcontractor, confidentiality,
nonsolicitation, noncompete and indemnification agreements; and

(G) Liabilities for product warranties relating to products sold before the date
of Closing.

(2) its trade payables and other current Liabilities in addition to those listed
above, but solely to the extent that they are included in the Final Closing Date
Working Capital.

(b) As provided in Article 10 (and subject to its limitations), Sellers shall
indemnify Buyer against the following Liabilities of the Company, including the
enforcement of any Liens securing such Liabilities (collectively, the “Excluded
Liabilities”):

(1) all of the Liabilities of the Company existing as of the Closing Date; and

(2) all of the Liabilities of the Company arising or accruing after the Closing
Date but relating to an event occurring or condition existing prior to the
Closing Date (except to the extent that any such Liabilities are Permitted
Liabilities).

(c) As of the Closing, the Company shall pay or satisfy (or make arrangements
for the payment or satisfaction) from the Purchase Price all of its known
Excluded Liabilities of any kind as of the Closing Date. The Indebtedness of the
Company shall be paid directly to the

 

4



--------------------------------------------------------------------------------

payees by wire transfers from the cash portion of the Estimated Purchase Price
pursuant to wire transfer instructions delivered by the Company to Buyer at
least one Business Day prior to Closing.

(d) Excluded Liabilities include, by way of example, Liabilities of the
following kinds, except to the extent that they are included in the Permitted
Liabilities or that exclusion would not be permitted under applicable Law:
(i) any Liability to banks or other lenders; (ii) any Liability to customers,
vendors or suppliers, including any Liability under capital leases; (iii) any
Liability for federal, state, local or foreign income, payroll, sales, use or
other Taxes, including any Liability for the Taxes of another Person, whether
the Liability arises under Treasury Regulation §1.1502-6 or any similar
provision of state Law, as a transferee or successor, by Contract or otherwise;
(iv) any Liability for salary, wages, fees, bonuses, sick pay, severance pay or
other compensation or benefits due to or accrued in respect of employees or
consultants and other independent contractors as of the Closing Date (including
any Transaction-related bonuses, except to the extent reflected in the Final
Closing Date Working Capital Statement; (v) any Liability for misclassified
employees or independent contractors, including any Liability for worker’s
compensation contributions, unemployment contributions or Tax withholding;
(vi) any Liability for personal injury or property damage; (vii) any Liability
for a failure to comply with the continuation health care requirements of
§§601-608 of ERISA and §4980B of the Internal Revenue Code at any time prior to
the Closing Date; (viii) any Liability under any Permit; (ix) any Cleanup
Liability or other Environmental Liability; (x) any Liability under any pending
or Threatened Suit; (xi) any indemnification Liability to a third party; and
(xii) any Liability in respect of an Excluded Asset.

 

  2.6 Closing Date Working Capital and Payment of Final Purchase Price

(a) As used in this Agreement, the following terms have these meanings:

Closing Date Working Capital means an amount equal to the Company’s current
assets (including cash and cash equivalents) minus the Company’s current trade
payables and other current Liabilities (including the average of the Company’s
indebtedness under its credit facility during the six full calendar month period
immediately preceding the Closing Date) determined as of the Closing Date
without regard to any Excluded Assets or Excluded Liabilities or allowances for
doubtful accounts and otherwise in accordance with GAAP. The line items to be
used in the determination of Closing Date Working Capital (and the Company’s
account numbers for these line items) are shown on the attached Schedule 2.6(a).

Closing Date Working Capital Statement means Buyer’s statement showing its
determination of the Company’s Closing Date Work Capital showing Buyer’s
calculation of Closing Date Working Capital in reasonable detail.

Estimated Closing Date Working Capital means Sellers’ calculation of the
Company’s Closing Date Working Capital as disclosed by the Estimated Closing
Date Working Capital Statement.

 

5



--------------------------------------------------------------------------------

Estimated Closing Date Working Capital Statement means Sellers’ statement
showing Sellers’ good faith estimate in reasonable detail of Sellers’
calculation of Closing Date Working Capital.

Estimated Working Capital Deficiency means the extent to which the Target
Working Capital exceeds the Estimated Closing Date Working Capital.

Estimated Working Capital Surplus means the extent to which the Estimated
Closing Date Working Capital exceeds the Target Working Capital.

Final Closing Date Working Capital means the Company’s Closing Date Working
Capital as disclosed by the Final Closing Date Working Capital Statement.

Final Closing Date Working Capital Statement means the Closing Date Working
Capital Statement in the form that it becomes final under Sections 2.6(d),
2.6(e) or 2.6(f), as applicable.

Final Working Capital Deficiency means the extent, if any, to which the Target
Working Capital exceeds the Final Closing Date Working Capital.

Final Working Capital Surplus means the extent to which the Final Closing Date
Working Capital exceeds the Target Working Capital.

Target Working Capital means $693,394.

(b) Sellers shall deliver Sellers’ Estimated Closing Date Working Capital
Statement to Buyer at Closing.

(c) No later than 120 days after the Closing Date, Buyer shall deliver its
Closing Date Working Capital Statement to Sellers, consistent with the notice
provision of this Agreement. This Statement shall provide reasonable detail and
show all calculations used in its preparation. For purposes of this Statement,
the Company’s Closing Date Working Capital shall not include any Accounts
Receivable as of the Closing Date that remain uncollected as of the end of the
90-day period following the Closing Date (the “Uncollected Accounts
Receivable”). Buyer shall cause the Company to use commercially reasonable
efforts to collect all the Accounts Receivable. Buyer shall cause the Company to
transfer all of its rights to collect the Uncollected Accounts Receivable to
Sellers

(d) If Sellers accepts Buyer’s Closing Date Working Capital Statement, or if
Sellers fail to give Notice to Buyer of an objection to its Closing Date Working
Capital Statement within 30 days after receipt of a copy, Buyer’s Closing Date
Working Capital Statement shall become final. Any Notice of objection to Buyer’s
Closing Date Working Capital Statement shall specify in reasonable detail each
item on the Statement that Sellers dispute and the basis of their objection.

(e) If Sellers give Notice of an objection to Buyer’s Closing Date Working
Capital Statement within 30 days after receipt of a copy, Buyer and Sellers
shall attempt in good faith to

 

6



--------------------------------------------------------------------------------

resolve their differences. In this regard, Buyer shall make copies of its work
papers and other relevant records and information available to Sellers and their
representatives. If Buyer and Sellers are able to resolve all of their
differences, Buyer’s Closing Date Working Capital Statement, as modified to
reflect the Parties’ resolution of their differences, shall become final.

(f) If Buyer and Sellers are unable to resolve all of their differences within
30 days after Buyer makes copies available of its work papers and other relevant
records and information in response to Sellers’s Notice to Buyer of an objection
to Buyer’s Closing Date Working Capital Statement, Buyer and Sellers shall
submit any remaining disputed items to a mutually acceptable accounting firm for
a determination of the correct treatment of the disputed items. The accounting
firm’s determination shall be binding and conclusive on Buyer and Sellers, and
Buyer’s Closing Date Working Capital Statement, as modified to reflect (i) those
differences, if any, that Buyer and Sellers were able to resolve and (ii) the
determination of the accounting firm regarding the disputed items, shall become
final. Buyer and Sellers shall pay a percentage of the accounting firm’s fees
and expenses based on the dollar value of the disputed items found in the other
Party’s favor as a percentage of the total dollar value of the disputed items.
If the Parties cannot agree on an accounting firm then each Party shall appoint
an accounting firm at its own expense and the two firms shall select a third
firm at the equal expense of the Buyer and Sellers and the three firms shall
resolve the differences and the determination shall be binding and conclusive on
Buyer and Sellers.

(g) No later than five (5) Business Days after the Final Closing Date Working
Capital Statement is determined (as a result of Buyer’s Closing Date Working
Capital Statement becoming final under Sections 2.6(d), 2.6(e) or 2.6(f), as
applicable), the following payment shall be made:

(1) if the Final Purchase Price (as defined in Section 2.1(b)) exceeds the
Estimated Purchase Price, Buyer shall pay an amount equal to the excess to
Sellers by a wire transfer of immediately available funds; or

(2) if the Estimated Purchase Price exceeds the Final Purchase Price, Sellers
shall pay an amount equal to the excess to Buyer by a wire transfer of
immediately available funds; or

(3) if the Estimated Purchase Price and the Final Purchase Price are the same,
no payment shall be required by either Party under this Section 2.6(g).

Article 3

Closing

 

  3.1 Closing

The closing of the Transaction (“Closing”) shall take place at 10:00 a.m. local
time on the second Business Day following the satisfaction or waiver of all of
the Buyer Closing Conditions and all of Seller Closing Conditions described in
Article 7 (the “Closing Date”) at the offices of Seller’s counsel, Tyler &
Carmeli, P.C., 1 AAA Drive, Suite 204, Robbinsville, New Jersey 08691, or as the
Parties otherwise may agree in writing. The delivery of executed documents at
Closing may be made by e mail of the documents in portable document format (pdf)
or by fax, with delivery of the originals by overnight courier with instruction
letter.

 

7



--------------------------------------------------------------------------------

  3.2 Closing Events

At Closing, the following events shall take place, all of which shall be
considered to take place concurrently:

(a) Sellers shall make the following deliveries to Buyer:

(1) Sellers shall deliver the certificate or certificates representing all of
the Shares on the Company’s stock transfer records, with each certificate duly
endorsed for transfer to Buyer (or accompanied by a duly executed assignment
separate from certificate);

(2) Sellers shall deliver the written resignations, effective as of Closing, of
all of the Company’s incumbent officers and directors;

(3) Sellers shall deliver a release of the Company from all claims, demands and
causes of action against the Company that Sellers may have as of Closing;

(4) Sellers shall deliver a closing certificate certifying to Buyer that:

(A) Sellers’ representations and warranties in Article 4, as they may have been
amended and as qualified or limited therein or by any exceptions in the
Schedules to Article 4, were true and correct as of the date of this Agreement
(other than representations and warranties that address matters as of a certain
date, which were true and correct as of that date);

(B) Sellers’ representations and warranties in Article 4, as they may have been
amended and as qualified or limited therein or by any exceptions in the
Schedules to Article 4, are true and correct on the Closing Date as if made at
and as of Closing (other than representations and warranties that address
matters as of a certain date, which were true and correct as of that date);

(C) Sellers have performed, complied with or satisfied in all material respects
all of their respective obligations, agreements and conditions under this
Agreement that they are required to perform, comply with or satisfy prior to or
at Closing; and

(5) Sellers shall deliver all other documents and instruments that Buyer or its
counsel reasonably request (for example, (i) completed IRS Form W-9s from
Sellers and (ii) signature cards to change the signatories on the Company’s bank
accounts as Buyer directs).

 

8



--------------------------------------------------------------------------------

(b) Buyer shall make the following wire transfer and deliveries:

(1) Buyer shall make the wire transfer or transfers to the payees required by
Section 2.2(a)(1);

(2) Buyer shall make the wire transfer to Sellers required by Section 2.2(a)(2);

(3) As soon as practicable, Buyer shall deliver to Sellers the certificates (or
statements reflecting ownership of electronic book-entry shares) for the Fenix
Shares that it is required to deliver pursuant to Section 2.2(a)(3).

(4) Buyer shall deliver a closing certificate to Sellers certifying that:

(A) Buyer’s representations and warranties in Article 5 were true and correct as
of the date of this Agreement;

(B) Buyer’s representations and warranties in Article 5, as they may have been
amended, are true and correct on the Closing Date as if made at and as of
Closing;

(C) Buyer has performed, complied with or satisfied in all material respects all
of the obligations, agreements and conditions under this Agreement that it is
required to perform, comply with or satisfy prior to or at Closing; and

(D) resolutions or unanimous consents in the form attached to the certificate
were duly adopted by Buyer’s board of directors to authorize its execution,
delivery and performance of this Agreement.

(5) Buyer shall reasonably cooperate and, following Closing, shall cause the
Company to reasonably cooperate with Sellers (but shall not be required to make
any additional payments) to release Sellers from any personal guaranties or
liabilities arising following Closing as a result of the Permitted Liabilities.

(6) Buyer shall deliver to Sellers all other documents and instruments that
Sellers or their counsel reasonably request.

(c) The following actions shall also occur at Closing:

(1) Buyer and Anthony Zaccaro, Jean Ann Cochran and Gerald Gambino shall enter
into five-year employment agreements substantially in the form of the attached
Exhibits B, C and D;

(2) Buyer and Joseph Zaccaro and Cosmo F. Zaccaro, Jr. shall enter into
five-year noncompetition agreements substantially in the form of the attached
Exhibit E;

(3) The Company and CNH, LLC shall enter into a 15-year lease for the Leased
Facility with three renewal options each with a five year term substantially in
the form of the attached Exhibit F;

 

9



--------------------------------------------------------------------------------

(4) Buyer and Dolores Morrison shall enter into a one-year consulting agreement
substantially in the form of the attached Exhibit G;

(5) The Company, Buyer, Sellers and Tyler & Carmeli, P.C. shall enter into an
escrow agreement substantially in the form of the attached Exhibit H; and

(6) Buyer and Michael Glunk shall enter into a noncompetition agreement and
option agreement substantially in the form of the attached Exhibits I and J
(provided that the Option Agreement shall be delivered post-Closing, but shall
be effective as of the Closing Date).

(d) All Closing Documents delivered at Closing shall be in form and substance
reasonably satisfactory to both the delivering and receiving Parties and their
respective counsel.

Article 4

Representations and Warranties

by Sellers

In order to induce Buyer to enter into this Agreement, Sellers jointly and
severally represent and warrant to Buyer as follows:

 

  4.1 Ownership and Authorization

(a) Sellers are the owners of record, beneficial owners and holders of the
Shares, free and clear of any Liens (other than restrictions on transfer under
the Securities Act and state securities Laws).

(b) No Seller is a party to or bound by (i) any shareholders agreement, buy-sell
agreement, option agreement or other Contract (other than this Agreement)
relating to the sale, transfer or other disposition of any of his or her Shares
or (ii) any voting trust, proxy or other Contract relating to the voting of any
of his or her Shares.

(c) Each Seller has the legal capacity and power and authority to execute and
deliver this Agreement and each of his or her Closing Documents and to perform
his or her obligations under this Agreement and each of his or her Closing
Documents.

(d) This Agreement constitutes a legal, valid and binding obligation of each
Seller, and upon each Seller’s execution and delivery of his or her Closing
Documents (and assuming execution and delivery by the other party or parties, if
any), each of them will constitute a legal, valid and binding obligation of such
Seller, enforceable against him or her in accordance with its terms, except as
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at law).

 

10



--------------------------------------------------------------------------------

  4.2 Organization and Capital Stock

(a) The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the State of New Jersey, with full corporate power
and authority to conduct its business as it is now being conducted, to own or
use the properties and assets that it purports to own or use, and to perform its
obligations under all Contracts.

(b) The Company is duly qualified to do business as a foreign corporation and is
in good standing under the Laws of each other state or jurisdiction in which
qualification is required by applicable Law.

(c) The Company’s authorized capital stock consists of 1,000 (one thousand)
shares of common stock, no par value, of which 100 (one hundred) shares are
issued and outstanding. The Shares constitute all of the Company’s issued and
outstanding shares of stock. All of the Shares are duly authorized, validly
issued, fully paid and nonassessable, and none of the Shares was issued in
violation of the Securities Act or any state securities or other Law or in
violation of or subject to any preemptive rights.

(d) The Company does not have any debt securities convertible into or
exchangeable for shares of its common stock, and there are no options, warrants,
calls, puts, subscription rights, conversion rights or other Contracts to which
the Company is a party or by which it is bound providing for the issuance of any
shares of its common stock or any other equity securities.

(e) There are no shareholders agreements, buy-sell agreements, voting trusts or
other Contracts to which the Company is a party or by which it is bound relating
to the voting or disposition of any shares of its common stock or creating any
obligation on its part to repurchase, redeem or otherwise acquire or retire any
shares of its common stock.

(f) The Company does not own any shares of stock or an equity interest in any
other corporation, partnership, limited liability company or other Person.

 

  4.3 No Violation

(a) Except as disclosed on Schedule 4.3(a), Sellers’ execution, delivery and
performance of this Agreement and the Closing of the Transaction will not,
either directly or indirectly, and with or without Notice or the passage of time
or both:

(1) violate or conflict with the Company’s Organizational Documents or any
resolution adopted by its directors or shareholders;

(2) result in a Default under any Contract to which the Company is a party or by
which it is bound;

(3) result in the imposition or creation of a Lien on any of the Company Assets;

(4) violate or conflict with, or give any Governmental Authority the right to
revoke, withdraw, suspend, cancel, terminate or modify, any Environmental Permit
or other Permit issued to or held by the Company; or

(5) violate or conflict with, or give any Governmental Authority the right to
challenge the Transaction or to obtain any other relief under, any Law or Order
to which the Company is subject.

 

11



--------------------------------------------------------------------------------

  4.4 No Consent Required

Except as disclosed on Schedule 4.4, Sellers’ execution, delivery and
performance of this Agreement and each of their Closing Documents do not require
the Company or any Seller to give any Notice to, make any filing with, or obtain
any Permit from or other Consent of any Governmental Authority or other Person.

 

  4.5 Financial Statements

(a) The Financial Statements fairly present in all material respects the
combined financial position and results of operations of the Company as of the
dates indicated and for the years then ended.

(b) The Interim Financial Statements fairly present in all material respects the
combined financial position and results of operations of the Company for the six
months ended June 30, 2015.

(c) Sellers have delivered the Financial Statements and the Interim Financial
Statements to Buyer.

(d) Sellers have delivered financial information on the EBAY Store to Buyer.

 

  4.6 Books and Records

The Company’s Books and Records are complete and correct in all material
respects and have been maintained in accordance with sound business practices.
The Company’s minute books contain a materially complete description of
significant corporate actions taken by the Company. Sellers have delivered
copies of the Company’s Books and Records to Buyer.

 

  4.7 Title to Assets

(a) Except as disclosed on Schedule 4.7(a), the Company has good and marketable
title to all of the Company Assets, free and clear of any Liens other than
Permitted Liens.

(b) The Company Assets constitute all of the tangible and intangible assets
relating to, used or held for use in the conduct of the Business and are
sufficient to enable the Business to be conducted in the same manner that it is
currently conducted.

(c) Except for the lease of real property from CNH, LLC, which is a related
party because certain Sellers own interests in CNH, LLC, none of the tangible
and intangible assets that the Company uses or holds for use in the conduct of
the Business is owned by, leased from or otherwise made available by a Related
Party.

 

12



--------------------------------------------------------------------------------

  4.8 Equipment and Vehicles

(a) Schedule 4.8(a) contains complete and accurate lists of the following assets
owned by the Company as of the date of this Agreement and used or held for use
in the Business:

(1) all Equipment having an original purchase price of more than $10,000,
identifying each piece of Equipment by manufacturer, description, model number,
serial number and location; and

(2) all Vehicles, identifying each Vehicle by make, year, vehicle identification
number and location.

(b) Except as disclosed on Schedule 4.8(b), each piece of Equipment and Vehicle
listed on Schedule 4.8(a): (i) has been maintained in accordance with normal
industry practice, (ii) is in operating condition and good repair, except for
normal wear and tear, (iii) is free from patent defects other than minor defects
that do not interfere with its continued use and (iv) is suitable for the
purposes for which it is currently used.

 

  4.9 Inventory and Accounts Receivable

(a) Except as disclosed on Schedule 4.9(a), the Company’s Inventory is fit for
the purpose for which it was purchased and is not obsolete, damaged or
defective.

(b) The Inventory consisting of automotive parts listed on the Company’s
computer database as inventory available for sale by the Company (i) as of
June 30, 2015 were located at the Company’s facilities or at the EBAY Store and
were owned by the Company, and (ii) as of the Closing Date will be located at
the Company’s facilities and owned by the Company or at the EBAY Store except as
may have been sold or removed as part of the Ordinary Course of Business. Except
as set forth on Schedule 4.9(b), the values of obsolete or slow-moving Inventory
and Inventory of below standard quality, if any, have been written down to the
lower of cost or realizable market values or have been written off. Except as
set forth on Schedule 4.9(b), the value at which such Inventory is carried on
the Financial Statements and Interim Financial Statements reflects the Company’s
normal Inventory valuation policies, stating Inventory at the lower of cost or
market, all determined in accordance with past practices. Sellers have delivered
the Company’s computer database in respect of Inventory to Buyer.

(c) The Company’s Accounts Receivable included in the determination of the Final
Closing Date Working Capital are reflected properly on its Books and Records and
constitute bona fide, valid and binding receivables, except for normal trade
discounts for early payment. (For the avoidance of doubt, this Section 4.9(c)
does not speak to the collectability of the Company’s Accounts Receivable.)

 

  4.10 Real Property

(a) The Company does not have an interest in any real property other than its
leasehold interest in the Leased Facility and its interest in continuing to
operate on the property it currently uses, which is described on Schedule
4.10(a). Sellers have delivered a copy of the Facility Lease to Buyer. As shown
in Schedule 4.10 the current operations cross property lines onto property the
Sellers and the Company do not own or lease. These operations include but are
not limited to the parking used by Tracey Pierce which will not be included in
future renewals.

 

13



--------------------------------------------------------------------------------

(b) In respect of the Leased Facility:

(1) to Sellers’ Knowledge without inquiry and except as shown on Schedule 4.10,
(i) the Company’s current use of the Leased Facility does not violate any
applicable Law, Order or Permit, or any easement, covenant or other restriction
of record and (ii) the Company has obtained all Permits required for the Leased
Facility’s current use; and the Company has not assigned or subleased its
leasehold interest; and

(2) the Company has not received written Notice of existing, pending or
Threatened zoning, building code or other proceedings or similar matters that
reasonably would be expected to materially and adversely affect the ability to
use the Leased Facility as it is currently used.

 

  4.11 Contracts

(a) Schedule 4.11(a) sets forth complete and accurate lists of the following
Contracts to which the Company is a party or by which it is bound as of the date
of this Agreement (listing each Contract in all applicable lists), copies of
which have been made available to Buyer:

(1) all Customer Contracts and Customer Accounts, identifying each Customer
Contract or Customer Account by customer number and contact information,
location or locations served, contract term and service requirements;

(2) all Equipment Leases, identifying each Equipment Lease by (i) manufacturer,
description, model number, serial number and location of the leased Equipment,
(ii) lessor, lessee, term of lease and rent payable and (iii) whether the lease
has been classified as an operating lease or a capital lease;

(3) all Vehicle Leases, identifying each Vehicle Lease by (i) make, year,
vehicle identification number and location of the Vehicle, (ii) lessor, lessee,
term of lease and monthly payables and (iii) whether the lease has been
classified as an operating lease or capital lease;

(4) all Contracts to purchase goods or services;

(5) all Contracts (other than with customers) to furnish goods or services to
another Person;

(6) all Contracts under which it has created, incurred, assumed or secured any
Indebtedness;

(7) all Contracts under which it has made or secured any loan or advance to
another Person;

 

14



--------------------------------------------------------------------------------

(8) all Contracts under which it has guaranteed the contractual performance of
or payment by another Person;

(9) all powers of attorney and other Contracts under which it has appointed
another Person as its attorney-in-fact;

(10) all Contracts creating a partnership or joint venture with another Person;

(11) all Contracts providing for exclusivity of rights or obligations or
restricting or purporting to restrict the scope or geographical area of its
business activities or those of another Person, whether through noncompetition
or nonsolicitation covenants or otherwise;

(12) all Contracts granting it or another Person a right of first refusal or
right of first negotiation;

(13) all Contracts with any Related Party; and

(14) all Contracts or groups of related Contracts entered into outside of the
Ordinary Course of Business and involving payments or consideration of more than
$10,000 in the aggregate.

(b) Except as disclosed on Schedule 4.11(b):

(1) each Contract included in the Company Assets is legal, valid, binding,
enforceable in accordance with its terms, and in full force and effect and will
continue to be legal, valid, binding, enforceable in accordance with its terms,
and in full force and effect on identical terms upon the closing of the
Transaction;

(2) the Company is not, and to Sellers’ Knowledge, no other party is, in Default
in a material respect under any Contract included in the Company Assets, and to
Sellers’ Knowledge, no event has occurred or circumstance exists that, with or
without Notice or the passage of time or both, reasonably could be expected to
result in a Default in a material respect under any such Contract or give any
party the right to exercise any remedy under the Contract or to cancel,
terminate or modify the Contract;

(3) the Company has not given Notice to or received any Notice from any other
Person relating to an alleged or potential default under, or an intention to
terminate or not renew, any Contract included in the Company Assets; and

(4) effective on the Closing Date the Sellers shall authorize the Company to
terminate the cell phone contracts for all phones except those issued to Sellers
and employees who will continue to work for the Company.

 

15



--------------------------------------------------------------------------------

  4.12 Customers

Except as disclosed on Schedule 4.12:

(1) no customer representing 3% or more of the Company’s aggregate net revenues
during 2014, or during 2015 through the last full month immediately prior to the
Closing, has given Notice to the Company that the customer intends to terminate
its business relationship with the Company, or to reduce its use of the
Company’s services in a material respect, or that it is considering doing so;

(2) the Company has complied with the material terms of each of its Customer
Contracts;

(3) to Sellers’ Knowledge, no customer has violated or is currently in violation
of any of the material terms, conditions or procedures applicable to the
customer under its Customer Contract;

(4) the Company has entered into each of its Customer Contracts listed on
Schedule 4.11(a)(1) in the Ordinary Course of Business and without the
commission of any act, either alone or in concert with any other Person, and
without any consideration having been paid or promised, that is or would be in
violation of any Law or Order.

 

  4.13 Permits

(a) Schedule 4.13(a) contains a complete and accurate list of all of the Permits
held by the Company as of the date of this Agreement, copies of which have been
made available to Buyer.

(b) Except as disclosed on Schedule 4.13(b):

(1) all of the Permits listed on Schedule 4.13(a) are valid and in full force
and effect, and to Sellers’s Knowledge, no other Permits are required for the
lawful conduct of the Business as it is currently conducted;

(2) the Company is in compliance in all material respects with all of its
Permits listed on Schedule 4.13(a);

(3) to Sellers’ Knowledge, no event has occurred or circumstance exists that,
with or without Notice or the passage of time or both, could (i) constitute or
result in the Company’s violation of or failure to comply with any Permit listed
on Schedule 4.13(a) or (ii) result in the revocation, withdrawal, suspension,
cancellation, termination or material modification of any listed Permit;

(4) the Company has not received any Notice from any Governmental Authority or
other Person regarding (i) any actual, alleged or potential violation of or
failure to comply with any of its Permits listed on Schedule 4.13(a) or (ii) any
actual, proposed or potential revocation, withdrawal, suspension, cancellation,
termination or modification of any of its listed Permits; and

(5) the Company has duly filed on a timely basis all applications that were
required to be filed for the renewal of its Permits listed on Schedule 4.13(a),
and has duly made on a timely basis all other filings required to have been made
in respect of the listed Permits.

 

16



--------------------------------------------------------------------------------

  4.14 Intellectual Property

(a) The Company has no intellectual property other than the Company’s domain
name, which will be part of the Acquired Assets.

 

  4.15 Undisclosed Liabilities

To Sellers’ Knowledge, except as disclosed on Schedule 4.15, the Company does
not have any Liabilities as of the date of this Agreement except for
(i) Liabilities reflected on the Interim Balance Sheet, (ii) Liabilities that
have arisen since the date of the Interim Balance Sheet in the Ordinary Course
of Business which did not result from or arise out of a breach of Contract or
other wrongful act of the Company or a Seller and (iii) Liabilities disclosed in
this Agreement and on Schedules to this Agreement.

 

  4.16 Taxes

(a) The Company has filed all of the Tax Returns that it was required to file
prior to the Closing Date. To Sellers’ Knowledge, all Tax Returns that the
Company filed prior to the date of this Agreement were correct and complete in
all material respects, and all Taxes due in connection with those returns have
been paid.

(b) No Tax Return that the Company filed prior to the date of this Agreement is
currently under audit or examination, and the Company has not received Notice
from any Governmental Authority that (i) any Tax Return that it filed will be
audited or examined or that (ii) it is or may be liable for additional Taxes in
respect of any Tax Return or for the payment of Taxes in respect of a Tax Return
that it did not file (because, for example, it believed that it was not subject
to taxation by the jurisdiction in question).

(c) To Sellers’ Knowledge, the Company has withheld and paid to the proper
Governmental Authority all Taxes that it was required to withhold and pay in
respect of compensation or other amounts paid to any employee or independent
contractor.

(d) To Sellers’ Knowledge, the Company has charged, withheld and paid to the
proper Governmental Authority all Taxes that it was required to charge, withhold
and pay in respect of amounts paid by customers to the Company and amounts paid
by the Company to vendors.

(e) Except as disclosed on Schedule 4.16(e), since January 1, 2011, the Company
has not extended the time in which to file any Tax Return, waived the statute of
limitations for any Tax or agreed to any extension of time for a Tax assessment
or deficiency which extension, waiver or agreement is still in effect.

 

17



--------------------------------------------------------------------------------

(f) Except as disclosed on Schedule 4.16(f), (i) the Company is not a party to
any agreement providing for the allocation or sharing of Taxes, and (ii) the
Company does not have any liability under Treasury Regulation §1.1502-6 or any
similar provision of state Law for federal income Taxes or any other Tax of any
Person other than itself.

(g) Schedule 4.16(g) contains a complete and accurate list of all Tax Returns
that the Company has filed since January 1, 2011. Sellers have made available to
Buyer of all federal and state Tax Returns listed on Schedule 4.16(g).

 

  4.17 No Material Adverse Change

Since the date of the Interim Balance Sheet (i) no material adverse change has
occurred in the Company’s assets, financial condition, operations or operating
results, and (ii) to Sellers’ Knowledge, no event has occurred or circumstance
exists, individually or in the aggregate, that reasonably would be expected to
result in such a material adverse change.

 

  4.18 Employee Benefits

(a) Schedule 4.18(a) contains a complete and accurate list of all of the current
Employee Benefit Plans under which the Company has any Liability or obligation,
or had any Liability or obligation at any time since January 1, 2011, whether
contingent or otherwise. Sellers have made available to Buyer copies of all
Employee Benefit Plans listed on Schedule 4.18(a). All such Employee Benefit
Plans are managed by ADP Total Source.

 

  4.19 Insurance

(a) Schedule 4.19(a) contains complete and accurate lists of: (i) all insurance
policies under which the Company is insured or covered or was insured or covered
at any time since January 1, 2011; and (ii) all self-insurance arrangements by
the Company, copies of each of which have been made available to Buyer.

(b) Schedule 4.19(b) contains complete and accurate lists of or provides:

(1) a summary, by year, of the loss experience under each insurance policy
listed on Schedule 4.19(a);

(2) the amount and a brief description of each claim in excess of $25,000 under
each insurance policy listed on Schedule 4.19(a); and

(3) a summary of the loss experience for all claims under each self-insurance
arrangement listed on Schedule 4.19(a).

 

18



--------------------------------------------------------------------------------

  4.20 Compliance

Except as disclosed on Schedule 4.20:

(1) the Company is, and has been at all times since January 1, 2013, in
compliance in all material respects with all Laws and Orders that are or were
applicable to it or to the conduct of its portion of the Business;

(2) no event has occurred or circumstance exists that, with or without Notice or
the passage of time or both, could (i) constitute or result in the Company’s
violation of or its failure to comply with, in a material respect, any Law or
Order applicable to the Business or (ii) give rise to any legal obligation of
the Company to undertake or bear all or any portion of the cost of any remedial
or corrective action of any kind; and

(3) since January 1, 2013, the Company has not received any Notice from any
Governmental Authority or other Person regarding (i) its actual, alleged or
potential violation of or failure to comply with any applicable Law or Order or
(ii) its actual, alleged or potential obligation to undertake or bear all or any
portion of the cost of any remedial or corrective action of any kind.

 

  4.21 Legal Proceedings

(a) Schedule 4.21(a) contains a complete and accurate list of all pending Suits
in which the Company is a party.

(b) Except as disclosed on Schedules 4.19 and 4.21(b), there were no other Suits
at any time since January 1, 2011 in which the Company was a party. To Sellers’
Knowledge there is no Threatened Suit against the Company or otherwise relating
to the Business nor are there any facts or circumstances reasonably likely to
result in a Suit being brought against the Company.

(c) To Sellers’ Knowledge, no Suit is Threatened that challenges the Transaction
or that could have the effect of preventing, delaying, making illegal or
otherwise interfering with the Transaction.

(d) Seller shall make available to Buyer copies of all relevant pleadings,
documents and correspondence relating to any Suits disclosed on Schedule 4.19,
Schedule 4.21(a) and Schedule 4.21(b).

 

  4.22 Absence of Certain Events

Except as disclosed on Schedule 4.22, since the date of the Interim Balance
Sheet (April 30, 2015), the Company has not:

(1) sold, leased, transferred or disposed of any of its assets except in the
Ordinary Course of Business, which for the purpose of this Agreement includes
the EBAY Store;

(2) entered into any Contract except in the Ordinary Course of Business;

(3) terminated, accelerated or modified any Contract to which it is or was a
party or by which it is or was bound, or has agreed to do so, or has received
Notice that another party has done so or intends to do so, except in the case of
Contracts that expired in accordance with their terms or that were terminated in
the Ordinary Course of Business;

 

19



--------------------------------------------------------------------------------

(4) imposed or permitted any Lien, other than Permitted Liens, on any of its
assets except in the Ordinary Course of Business;

(5) delayed or postponed (beyond its normal practice) payment of its accounts
payable and other current liabilities;

(6) cancelled, compromised, waived or released any material claim or right
outside of the Ordinary Course of Business;

(7) experienced any material damage, destruction or loss to any of its assets,
whether or not covered by insurance;

(8) changed the base compensation or other terms of employment of any of its
employees;

(9) paid a bonus to any employee;

(10) adopted a new Employee Benefit Plan, terminated any existing plan or
increased the benefits under or otherwise modified any existing plan except as
contemplated in this Agreement;

(11) amended its Organizational Documents;

(12) issued, sold, redeemed or repurchased any equity interests or other
securities or retired any Indebtedness;

(13) made any capital expenditures in excess of $25,000 in the aggregate;

(14) made any material change in its accounting principles or methods; or

(15) entered into any Contract to do any of the matters described in the
preceding clauses (1)–(14).

 

  4.23. Environmental Matters

(a) Except as disclosed on Schedule 4.23(a):

(1) to Sellers’ Knowledge, the Company is, and has been since January 1, 2011,
in compliance in all material respects with all Environmental Laws and no
alleged violation of Environmental Law remains outstanding;

(2) to Sellers’ Knowledge, the Company has been since January 1, 2011, and is to
Sellers’ Knowledge presently in compliance in all material respects with, all
Environmental Permits required to conduct its portion of the Business as it is
currently conducted;

 

20



--------------------------------------------------------------------------------

(3) The Company has not received and, to Sellers’ Knowledge, there is no
reasonable basis to expect the Company to receive, Notice from any Governmental
Authority, any private citizen acting in the public interest, the current or
prior owners or operator of any current or former facility, or any other Person,
of (i) any actual or alleged violation or failure to comply with any material
requirement under any Environmental Law or Occupational Safety and Health Law or
(ii) any actual or alleged Cleanup Liability or other Environmental Liability;

(4) to Sellers’ Knowledge, the Company does not have any Cleanup Liability or
other Environmental Liability in respect of the Leased Facility or any assets
used or held for use in the conduct of the Business;

(5) to Sellers’ Knowledge, except for Hazardous Materials stored, used or
processed in the Ordinary Course of Business and in compliance with all
Environmental Laws and Environmental Permits, there are no Hazardous Materials
at any Leased Facility; and except for Hazardous Activities conducted in the
Ordinary Course of Business and in compliance with all Environmental Laws and
Environmental Permits, the Company has not permitted or conducted any Hazardous
Activity at any Leased Facility;

(6) to Sellers’ Knowledge, there has not been any Release or threatened Release
by the Company of any Hazardous Materials at or from the Leased Facility;

(7) to Sellers’ Knowledge, the Company has not assumed, undertaken, provided an
indemnity in respect of or otherwise become subject to any Cleanup Liability or
other Environmental Liability of another Person; and

(8) the Company does not currently, and did not formerly, own, operate, occupy
or lease a landfill.

(b) Schedule 4.23(b) of the Disclosure Schedule sets forth any of the following
items that the Company has in its possession or under its control: (i) all
environmental audits, assessments or occupational health studies relating to the
assets, Leased Facility, properties or business of the Company undertaken by a
Governmental Authority or the Company or any of their agents; (ii) the results
of any groundwater, soil, air or asbestos monitoring undertaken with respect to
the Leasehold Premises; (iii) all written communications, including without
limitation warning notices, notices of violation, requests for information,
complaints, demands, judgments, orders, consent orders or decrees between the
Company and any federal, state or local environmental agencies or any person or
entity within the applicable statutory limitations period; and (iv) all
citations, penalties, orders, judgments, and decrees issued to the Company
within the past 10 years under the Occupational Safety and Health Act (29 U.S.C.
Sections 651 et seq.

 

  4.24 Employees

(a) Schedule 4.24(a) contains a complete and accurate list of the Company’s
employees as of the date of this Agreement, including employees on leave of
absence: name, job title, date of hire and current base compensation.

 

21



--------------------------------------------------------------------------------

(b) Schedule 4.24(b) contains a complete and accurate list of the Company’s
written employment, consulting, independent contractor, bonus, incentive,
severance, confidentiality, noncompetition, proprietary rights and other related
Contracts with its employees, consultants and independent contractors.

(c) To Sellers’ Knowledge, the Company has complied in all material respects
with all applicable documentation requirements of the United States Immigration
and Customs Enforcement in respect of its employees.

(d) Except for Contracts with the Company listed on Schedule 4.24(b) and as set
forth in (e) below, to Sellers’ Knowledge, no employee of the Company is a party
to or is otherwise bound by any confidentiality, noncompetition or proprietary
rights Contract with any Person that would limit or restrict the scope of his or
her duties as an employee of the Company or Buyer (if hired by Buyer) following
Closing.

(e) The Company leases its employees from ADP Total Source.

 

  4.25 Labor Relations

(a) The Company is not and has never been a party to any collective bargaining
agreement or other labor Contract.

(b) The Company is not experiencing and has not experienced at any time since
January 1, 2011, (i) any strike, slowdown, picketing or work stoppage by or
lockout of its employees, (ii) any Suit relating to any alleged violation of any
Law or Order relating to labor relations or employment matters (including any
charge or complaint filed by an employee or union with the U.S. National Labor
Relations Board or Equal Employment Opportunity Commission or other comparable
Governmental Authority), or (iii) any activity to organize or establish a
collective bargaining unit, trade union or employee association.

 

  4.26 Certain Payments

With the exception of cash political contributions in compliance with applicable
Law, the Company and Sellers have not, and to Sellers’ Knowledge, no officer,
director, employee or agent of the Company, or any other Person associated with
or acting for the Company or any Seller, has directly or indirectly made or paid
any contribution, gift, bribe, rebate, payoff, kickback or other payment,
whether in money, property or services or any other form, to any Person in order
to gain or pay for favorable treatment in obtaining business or in violation of
any Law.

 

  4.27 Related Parties

Except as disclosed on Schedule 4.27 and in this Agreement, neither Sellers nor
any Related Party has or had at any time since January 1, 2011, a direct or
indirect financial or other interest in any transaction or other business
dealings with the Company, whether as a customer, supplier, vendor or in any
other capacity, except as an officer, director, employee or agent of the
Company. Sellers have disclosed that some of the Sellers are members of CNH,
LLC.

 

22



--------------------------------------------------------------------------------

  4.28 Broker’s Fee

Except as disclosed on Schedule 4.28, the Company and Sellers do not have any
liability or obligation to pay any fees or commissions to any broker, finder or
agent in respect of the Transaction.

 

  4.29 Warranties

The products manufactured, sold, leased, and delivered by the Company, and the
work performed by the Company, are subject to guaranty and warranty given by the
Company. To Sellers’ Knowledge, each product manufactured, sold, leased, or
delivered by the Company, and all work performed by the Company, has been in
conformity with all applicable contractual commitments and all express and
implied warranties, and is free from defects. As of the Closing Date, Buyer
expressly assumes liability for all warranties and guaranties offered or made by
the Company in the Ordinary Course of Business, whether made or offered before
or after the Closing Date.

 

  4.30 Product Liability

Except as disclosed in Schedules 4.19, 4.20 and/or 4.21, to Sellers’ knowledge,
the Company has no Liability (and there is no basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand against it giving rise to any Liability) arising out of any injury to
individuals or property as a result of the ownership, possession, or use of any
product manufactured, sold, leased, or delivered by the Company or as a result
of any work performed by the Company.

 

  4.31 Bank Accounts

Schedule 4.31 contains a true and accurate list of each bank in which the
Company has an account or safe-deposit box, the name in which the account or box
is held and the names of all persons authorized to draw thereon or have access
thereto.

 

  4.32 Investment in Fenix Shares

Sellers understand and acknowledge that the Fenix Shares have not been and will
not be registered under the Securities Act or under any state securities Laws,
and are being offered and sold in reliance on federal and state exemptions for
transactions not involving a public offering. Sellers are acquiring the Fenix
Shares solely for their own account for investment purposes and not with a view
to a distribution of their Fenix Shares. Sellers (i) are investors with
knowledge and experience in business and financial matters, (ii) have received
certain information about Buyer and have had the opportunity to obtain
additional information as they desired in order to evaluate the merits and risks
inherent in holding the Fenix Shares, and (iii) are able to bear the economic
risk and lack of liquidity inherent in holding the Fenix Shares. The Fenix
Shares acquired by Sellers shall contain no restrictions on transfer other than
those that apply to all such shares by operation of law.

 

23



--------------------------------------------------------------------------------

  4.33 Delivery of Documents

Sellers have delivered or made available to Buyer original versions or copies of
all documents, instruments, notices, correspondence and the like, that are
listed or described in this Article 4 or the disclosure schedules delivered by
Sellers and which are reasonably related to a representation or warranty (or an
exception thereto) made by Sellers herein. All copies of documents that Sellers
have made available to Buyer under this Agreement have been true and complete
copies of authentic originals.

Article 5

Representations and Warranties

of Buyer

In order to induce Sellers to enter into this Agreement, Buyer represents and
warrants to Sellers as follows:

 

  5.1 Organization

(a) Buyer is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Delaware, and has full corporate power and
authority to conduct its business as it is now being conducted.

(b) Buyer is duly qualified to do business as a foreign corporation and is in
good standing under the Laws of each state or other jurisdiction in which
qualification is required by applicable Law.

 

  5.2 Authorization and Enforceability

(a) Buyer has full corporate power and authority to execute and deliver this
Agreement and each of its Closing Documents and to perform its obligations under
this Agreement and each of its Closing Documents. Buyer’s execution, delivery
and performance of this Agreement and each of its Closing Documents have been
duly authorized by all necessary action required by its Organizational
Documents.

(b) This Agreement constitutes and, upon Buyer’s execution of its Closing
Documents, each of Buyer’s Closing Documents will constitute, a legal, valid and
binding obligation of Buyer, enforceable against it in accordance with its
terms, except as enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

 

  5.3 No Violation

Buyer’s execution, delivery and performance of this Agreement and the closing of
the Transaction will not, either directly or indirectly, and with or without
Notice or the passage of time or both:

(1) violate or conflict with Buyer’s Organizational Documents or any resolution
adopted by its board of directors or stockholders;

(2) result in a Default under any Contract to which Buyer is a party; or

(3) violate or conflict with, or give any Governmental Authority or other Person
the right to challenge the Transaction or to obtain any other relief under, any
material Law or Order to which Buyer is subject.

 

24



--------------------------------------------------------------------------------

  5.4 No Consent Required

Buyer’s execution, delivery and performance of this Agreement and each of its
Closing Documents does not require any Notice to, filing with, Permit from or
other Consent of any Governmental Authority or other Person.

 

  5.5 Buyer SEC Reports

(a) Buyer has filed with the U.S. Securities and Exchange Commission (“SEC”) all
reports, forms and other documents that it was required to file (the “Buyer SEC
Reports”), each of which complied in all material respects with the applicable
requirements of the Securities Act or the federal Securities Exchange Act of
1934, as the case may be, and the related SEC rules and regulations in effect on
the date that the report, form or document was filed.

(b) No Buyer SEC Report, including any financial statements or schedules
included or incorporated by reference in any Buyer SEC Report, contained, when
filed, an untrue statement of a material fact or omitted to state a material
fact required to be stated or incorporated by reference or otherwise necessary
in order to make the statements in the Buyer SEC Report, in light of the
circumstances in which they were made, not misleading.

(c) Buyer’s consolidated financial statements included in any Buyer SEC Report
complied as to form in all material respects with applicable accounting
requirements and the relevant published rules and regulations of the SEC.

 

  5.6 Broker’s Fee

Buyer does not have any liability or obligation to pay any fees or commissions
to any broker, finder or agent in respect of the Transaction.

Article 6

Pre-Closing Events

 

  6.1 General Cooperation

Pending Closing, the Parties shall use commercially reasonable efforts to take
all actions that may be necessary to close the Transaction in accordance with
the terms of this Agreement (but Buyer shall not be required to waive any of the
Buyer Closing Conditions, and Sellers shall not be required to waive any of the
Seller Closing Conditions).

 

  6.2 Conduct of Business

Pending Closing, Sellers shall:

(a) cause the Business to be conducted in the Ordinary Course of Business, and
use commercially reasonable efforts to maintain the Business substantially
intact and to preserve its goodwill and advantageous relationships with
customers, employees, suppliers and other Persons having business dealings with
the Business; and

(b) not take any affirmative action that results in the occurrence of an event
described in Section 4.22, and take any reasonable action within Sellers’
control that would avoid the occurrence of an event described in Section 4.22.

 

25



--------------------------------------------------------------------------------

  6.3 Access to Information

(a) Pending Closing, Sellers shall:

(1) afford Buyer and its representatives (including its lawyers, accountants,
environmental consultants and the like) reasonable access during normal business
hours, but without unreasonable interference with operations, to the Company’s
Facilities and to its Books and Records and other documents relating to the
Business;

(2) make the Company’s officers and Key Employees available to respond to
reasonable inquires by Buyer regarding the Business;

(3) furnish Buyer and its representatives with all information and copies of all
documents concerning the Business that Buyer and its representatives reasonably
request; and

(4) otherwise cooperate with Buyer in its due diligence activities.

(b) Except as is reasonably required in order to satisfy the Closing Condition
described in Section 8.1(a)(4), and with prior advance notice to and consent
from Sellers (which shall not be unreasonably withheld or conditioned), Buyer
shall not contact the Company’s customers.

(c) Pending Closing, and subject to applicable law, Buyer shall not knowingly
invite a New Jersey Licensed Site Remediation Professional to enter the
Company’s Facilities or to review any information on or about the Company. Buyer
shall ask its environmental professionals entering the Company’s Facilities or
the Leasehold, prior to entry, if said environmental professional is a New
Jersey Licensed Site Remediation Professional.

 

  6.4 Notice of Developments

Pending Closing, Sellers shall promptly give Notice to Buyer of:

(a) any fact or circumstance of which they become aware that causes or
constitutes an inaccuracy in or breach of any of Sellers’ representations and
warranties in Article 4 as of the date of this Agreement;

(b) any fact or circumstance of which they become aware that would cause or
constitute an inaccuracy in or breach of any of Sellers’ representations and
warranties in Article 4 if those representations and warranties were made on and
as of the date of occurrence or discovery of the fact or circumstance; and

(c) the occurrence of any event of which they become aware that reasonably could
be expected to make satisfaction of any Buyer Closing Condition impossible or
unlikely.

 

26



--------------------------------------------------------------------------------

  6.5 Supplements to Schedules

Pending Closing, Sellers shall supplement or correct the Schedules to Article 4
as necessary to insure their completeness and accuracy. No proposed supplement
or correction to any Schedule in Article 4 shall be effective, however, or shall
cure any breach or inaccuracy in any of the representations and warranties in
Article 4, unless Buyer consents in writing to the proposed supplement or
correction.

 

  6.6 Exclusivity

Pending Closing, neither Sellers nor the Company shall directly or indirectly
solicit, initiate or encourage any inquiries or proposals from, discuss or
negotiate with, provide any information to, or consider the merits of any
unsolicited inquiries or proposals from, any Person (other than Buyer) relating
to any transaction involving (i) the sale of the Business or any of its assets,
other than sales of assets in the Ordinary Course of Business, (ii) any
amalgamation, merger, consolidation, business combination or similar transaction
involving the Company or (iii) any sale or issuance of the Shares or other
equity securities (including convertible securities) in Seller.

 

  6.7 Filings by Sellers

As promptly as practicable after the date of this Agreement, Sellers shall give
each Notice, make each filing and obtain each Permit or other Consent listed on
Schedule 4.4, if any. To the extent that the cooperation of Buyer is necessary
or, in Sellers’ reasonable judgment, desirable, Buyer shall cooperate with
Sellers in regard to any Notices, filings, Permits and other Consents listed on
Schedule 4.4.

 

  6.8 Bulk Sales Compliance

Buyer waives any requirement to make any filings in connection with New Jersey’s
Bulk Sales law. Buyer agrees to indemnify and hold Sellers harmless from any
penalties or costs assessed against Buyer or the Company for failure to comply
with New Jersey’s Bulk Sales law, including any interest or penalties that may
be assessed as a result of a late filing of a tax return or a late payment
resulting from the above waiver; provided, however, that nothing in this
Section 6.8 shall relieve Sellers from any duty to indemnify Buyer or the
Company for failure by the Company to file New Jersey sales or other tax returns
and to pay in full and on a timely basis any tax due to the State of New Jersey.

Article 7

Post-Closing Events

 

  7.1. Customer Payments

(a) Sellers shall promptly, and in any event no less often than monthly, turn
over to the Company any customer payments mistakenly made to or collected by
Sellers after the Closing Date in respect of (i) any Account Receivable of the
Company that was taken into account in the

 

27



--------------------------------------------------------------------------------

determination of the Final Purchase Price (other than any such Account
Receivable that was not collected as of the end of the 90-day period following
the Closing Date, provided such Uncollected Accounts Receivable have been
assigned to Sellers) or (ii) services provided by the Company after the Closing
Date.

(b) Buyer shall, and shall cause the Company to, promptly, and in no event less
often than monthly, turn over to Sellers any customer payments mistakenly made
to or otherwise collected by the Company or Buyer after the Closing Date in
respect of any Account Receivable of the Company that was not taken into account
in the determination of the Final Purchase Price, and Buyer shall assign such
Uncollected Accounts Receivable to Sellers.

 

  7.2 Post-Closing Company Tax Returns

(a) Sellers shall cause to be prepared, for filing by Buyer, all Tax Returns
that the Company is required to file after the Closing Date for any taxable
period ending on or prior to the Closing Date, and Sellers shall be solely
responsible for the payment of all Taxes due in connection with these returns.

(b) Buyer shall prepare and file all federal, state and local Tax Returns that
the Company is required to file for any taxable period beginning on or after the
Closing Date, and it shall be solely responsible for the payment of all Taxes
due in connection with these returns.

(c) For all Tax Returns that the Company is required to file for any taxable
period beginning before and ending after the Closing Date (a “Straddle Period”),
Buyer shall prepare and file such Tax Returns and shall be responsible for the
payment of all Taxes due in connection with these returns, subject to the
obligation of Sellers to reimburse Buyer for the portion of each such Tax and
the obligation of Buyer to reimburse Sellers for the portion of each such refund
that is allocable to the portion of the Straddle Period ending on the Closing
Date (the “Reimbursable Portion”). In this regard:

(1) in the case of a Tax or refund for a Straddle Period that is based on or
related to income or receipts or is imposed in connection with the sale of goods
or services (e.g., state sales Tax or use Tax), the Reimbursable Portion of the
Tax shall be equal to the amount that would have been payable if the Straddle
Period had ended on (and included) the Closing Date; and

(2) in the case of a Tax or refund for a Straddle Period that is imposed in
respect of the assets of the Company or is otherwise measured by the value or
level of any item, the Reimbursable Portion of the Tax shall be equal to the
product of the Tax multiplied by a fraction, the numerator of which is the
number of calendar days in the portion of the Straddle Period ending on the
Closing Date and the denominator of which is the number of calendar days in the
entire Straddle Period.

(d) Sellers shall reimburse Buyer for the Reimbursable Portion of any Tax
payable and Buyer shall reimburse Sellers for any refund due under
Section 7.2(c) no later than 10 Business Days after Buyer provides Sellers with
Buyer’s calculation of the Reimbursable Portion together with a copy of the
underlying Tax Return as filed with the appropriate Governmental Authority.

 

28



--------------------------------------------------------------------------------

Sellers shall have the right to review and approve each such Tax Return (which
approval shall not be unreasonably withheld or delayed) and at least 10 Business
Days in which to comment on it before it is filed.

(e) Buyer shall not, and Buyer shall cause the Company to not, take any action
that would increase Sellers’ Tax liability for the pre-Closing period without
Sellers’ prior written consent (but this restriction shall not apply to actions
in good faith that Buyer takes, or causes the Company to take, in compliance
with its Tax obligations).

 

  7.3. Cooperation on Tax Matters

(a) From and after the Closing Date, Buyer shall cooperate with Sellers to
enable Sellers to cause to be prepared all Tax Returns that Sellers is required
to cause to be prepared pursuant to Section 7.1(a); and in this regard, Buyer
shall retain and make available to Sellers all of the Company’s Books and
Records that Sellers reasonably requires and cause the Company to sign all Tax
Returns that Sellers cause to be prepared. Buyer shall have the right to review
and approve each such Tax Return and at least 10 Business Days in which to
comment on it before it is filed.

(b) Sellers shall have the right to review each Tax Return for a Straddle Period
that Buyer is required to file pursuant to Section 7.2(b) and at least 10
Business Days in which to comment on it before it is filed.

(c) Buyer shall promptly provide Notice to Sellers of any audit, litigation or
other proceeding in respect of any Tax or Tax Return relating to a taxable
period ending on or before the Closing Date, and Buyer and Sellers shall
cooperate with one another in connection with any such audit, litigation or
other proceeding. In Buyer’s case, this cooperation shall include retaining and
making available to Sellers all of the Company’s Books and Records that Sellers
reasonably require and, to the extent that Sellers reasonably consider
necessary, causing the Company’s employees to be available on a mutually
convenient basis to provide additional information or explanation. Prior to the
Company’s destroying or discarding any Books and Records for any period prior to
the Closing Date, Buyer shall give reasonable Notice to Sellers and, if they so
request, shall allow Sellers to take possession of such Books and Records.

 

  7.4 Controlling Interest Transfer Tax

Sellers shall pay if and when assessed, any controlling interest transfer tax
assessed by the State of New Jersey (P.L. 2006, c. 33, Section 3, (N.J.S.A.
54:15C-1)).

 

  7.5 Uniform Commercial Code Filing

( a) After the Closing, Sellers shall take such action and the Company
authorizes Sellers and Sellers counsel to take such action as is necessary to
cause the Uniform Commercial Code filing (the “UCC Filing”)listed on Schedule
4.15 to be discharged, at Seller’s cost. Buyer shall cause the Company to
cooperate with said efforts. At the Closing, Sellers shall escrow the amount of
$150,000.00 (One Hundred Fifty Thousand Dollars) (the “Escrowed Funds”) from
Sellers’ proceeds to be held in the attorney trust account of Sellers’ counsel
(the “Escrow

 

29



--------------------------------------------------------------------------------

Agent”) pursuant to an Escrow Agreement acceptable to the Parties as attached at
Exhibit I. The Escrowed Funds shall be released in accordance with the
provisions of the Escrow Agreement. This Section 7.5 shall survive the Closing.

Article 8

Conditions to Closing

 

  8.1 Buyer Closing Conditions

(a) Buyer’s obligation to purchase the Shares and to close the Transaction is
subject to the satisfaction of each of the following conditions (the “Buyer
Closing Conditions”) at or prior to Closing:

(1) Sellers’ representations and warranties in Article 4, as qualified or
limited by any exceptions in this Agreement or the Schedules to this Agreement,
or as may be subsequently amended are true and correct on the Closing Date as if
made at and as of Closing (other than representations and warranties that
address matters as of a certain date, which were true and correct as of that
date);

(2) Sellers have executed and delivered all of the documents and instruments
that they are required to execute and deliver or enter into prior to or at
Closing, and have performed, complied with or satisfied in all material respects
all of the other obligations, agreements and conditions under this Agreement
that they are required to perform, comply with or satisfy at or prior to
Closing;

(3) Each Notice or filing listed on Schedule 4.4 has been duly given or made,
and each Consent or Permit listed on Schedule 4.4 has been obtained and is in
full force;

(4) Buyer is satisfied, in its sole discretion, that each Key Customer and Key
Vendor intends to continue to do business with Buyer on terms and conditions
substantially similar to the terms and conditions applicable to such Key
Customer and Key Vendor prior to the Effective Time; however, Buyer’s exercise
of this Buyer Closing Condition shall not be based on the exceptions disclosed
in Schedule 4.12;

(5) Buyer is satisfied, in its sole discretion, with its review of the
regulatory, environmental condition and compliance history of the Company;

(6) since the date of this Agreement, there shall have been no material adverse
change in any of the Company’s assets, financial condition, operations or
operating results; and

(7) since the date of this Agreement, no Suit has been initiated or Threatened
that challenges or seeks damages or other relief in connection with the
Transaction or that could have the effect of preventing, delaying, making
illegal or otherwise interfering with the Transaction.

(b) Buyer may waive any condition specified in this Section 8.1 by a written
waiver delivered to Sellers at any time prior to or at Closing.

 

30



--------------------------------------------------------------------------------

  8.2 Seller Closing Conditions

(a) Sellers’ obligation to sell the Acquired Assets, and the obligation of
Sellers to close the Transaction, is subject to the satisfaction of each of the
following conditions (the “Seller Closing Conditions”) at or prior to Closing:

(1) Buyer’s representations and warranties in Article 5 are true and correct on
the Closing Date as if made at and as of Closing;

(2) Buyer has executed and delivered all of the documents and instruments that
it is required to execute and deliver or enter into prior to or at Closing, and
has performed, complied with or satisfied in all material respects all of the
other obligations, agreements and conditions under this Agreement that it is
required to perform, comply with or satisfy prior to or at Closing; and

(3) since the date of this Agreement, no Suit has been initiated or threatened
that challenges or seeks damages or other relief in connection with the
Transaction or that could seeks to prevent the Transaction.

(b) Sellers may waive any condition specified in this Section 8.2 by a written
waiver delivered to Buyer at any time prior to or at Closing.

Article 9

Termination

 

  9.1 Termination

(a) This Agreement may be terminated by Buyer, upon notice to Sellers, if, prior
to or at Closing:

(1) Sellers Default in the performance of any of their material obligations
under this Agreement and the Default is not cured within five Business Days
after Buyer gives notice of the breach or default to Sellers;

(2) any Buyer Closing Condition is not satisfied as of August 31, 2015, or
satisfaction of any Buyer Closing Condition is or becomes impossible (other than
as a result of Buyer’s breach of or failure to perform its obligations under
this Agreement), and Buyer does not waive satisfaction of the condition; or

(3) Closing has not occurred by August 31, 2015 (other than as a result of
Buyer’s breach of or failure to perform its obligations under this Agreement).

 

31



--------------------------------------------------------------------------------

(b) This Agreement may be terminated by Sellers, upon notice to Buyer, if, prior
to or at Closing:

(1) Buyer Defaults in the performance of any of its material obligations under
this Agreement and the Default is not cured within five Business Days after
Sellers give notice of the breach or default to Buyer;

(2) any Seller Closing Condition is not satisfied as of August 31, 2015, or
satisfaction of any Seller Closing Condition is or becomes impossible (other
than as a result of Sellers’ breach of or failure to perform their obligations
under this Agreement) and Sellers do not waive satisfaction of the condition;

(3) pursuant to Section 6.8, (i) Sellers propose a supplement or correction to
any Schedule to Article 4, (ii) the supplement or correction is proposed in good
faith and (iii) Buyer unreasonably declines to consent to the proposed
supplement or correction within five Business Days of the receipt of such
supplement or correction; or

(4) Closing has not occurred by August 31, 2015 (other than as a result of
Sellers’ breach of or failure to perform their obligations under this
Agreement).

(c) This Agreement may be terminated by the written agreement of the Parties.

 

  9.2 Effect of Termination

The right of termination under Section 9.1 is in addition to any other rights
that a Party may have under this Agreement or otherwise, and a Party’s exercise
of a right of termination shall not be considered an election of remedies.
Notwithstanding the termination of this Agreement pursuant to Section 9.1, the
Parties’ obligations under Section 11.5 shall survive and continue indefinitely.

Article 10

Indemnification

 

  10.1 Indemnification by Sellers

(a) Subject to Sections 10.3 and 10.4, Sellers agree to jointly and severally
indemnify Buyer against and hold Buyer harmless from:

(1) any Indemnifiable Loss that Buyer may suffer or incur that is caused by,
arises out of or relates to any inaccuracy in or breach of any representation
and warranty by Sellers in Article 4;

(2) any Indemnifiable Loss that Buyer may suffer or incur that is caused by,
arises out of or relates to Sellers’ breach of or failure to perform any of
their obligations in this Agreement in any material respect; and

(3) any Excluded Liability.

(b) The benefit of Sellers’ indemnification obligations under this Section 10.1
shall extend to Buyer’s officers, directors, employees and agents and its
affiliates.

 

32



--------------------------------------------------------------------------------

  10.2 Indemnification by Buyer

(a) Subject to Section 10.4, Buyer agrees to indemnify Sellers against and hold
Sellers harmless from:

(1) any Indemnifiable Loss that Sellers may suffer or incur that is caused by,
arises out of or relates to any inaccuracy in or breach of any representation
and warranty by Buyer in Article 5;

(2) any Indemnifiable Loss that Sellers may suffer or incur that is caused by,
arises out of or relates to Buyer’s breach of or failure to perform any of its
obligations in this Agreement in any material respect;

(3) any Permitted Liability; and

(4) any Liability arising out of Buyer’s ownership of the Company or operation
of the Business after the Closing Date other than any Excluded Liability (a
“Buyer Operating Liability”).

(b) The benefit of Buyer’s indemnification obligation under this Section 10.2
shall extend to Sellers’ heirs and legal representatives.

 

  10.3 Threshold

(a) In respect of Buyer’s assertion of an Indemnification Claim under
Section 10.1(a)(1), Buyer shall not be entitled to indemnification until the
aggregate amount for which indemnification is sought exceeds $25,000 (the
“Threshold”). If the Threshold is reached, Buyer may assert an Indemnification
Claim for the amount of the Indemnification Claim in excess of the Threshold and
may assert any subsequent Indemnification Claim under Section 10.1(a)(1) without
regard to the Threshold. No Threshold shall apply, however, to any Indemnifiable
Loss caused by, arising out of or relating to (i) any inaccuracy in or breach of
a Core Representation or (ii) any intentional or fraudulent breach of a
representation or warranty.

(b) No Threshold shall apply to Buyer’s assertion of an Indemnification Claim
under Section 10.1(a)(2) or Section 10.1(a)(3).

(c) No Threshold shall apply to the assertion of an Indemnification Claim by
Sellers under Section 10.2.

 

  10.4 Caps and Other Limits

(a) Subject to Sections 10.4(b) and 10.4(c): (i) The liability of Sellers as a
result of Sellers’s indemnification obligations under Section 10.1(a)(1) shall
not exceed an aggregate amount of $500,000, with the exception that any
liability of Sellers as a result of Sellers’ indemnification obligation under
Section 10.1(a)(1) for a breach of a Core Representation shall not exceed the
Final Purchase Price; and (ii) the aggregate liability of Sellers as a result of
Sellers’ indemnification obligations pursuant to Section 10.1(a)(2) and
Section 10.1(a)(3) shall not exceed the Final Purchase Price.

 

33



--------------------------------------------------------------------------------

(b) No cap under Section 10.4(a) shall apply to any Indemnifiable Loss caused
by, arising out of or relating to any fraud or intentional misrepresentation on
the part of Sellers.

(c) In respect of Indemnification Claims under Section 10.1:

(1) in the case of Section 10.1(a)(1), an Indemnification Claim may not be
asserted after the second anniversary of the Closing Date, except in respect of
any inaccuracy in or breach of (i) the Tax Representation or the Environmental
Representation, or (ii) any of the Core Representations, for which in either
case an Indemnification Claim may be asserted at any time subject to the
applicable statute of limitations;

(2) an Indemnification Claim under Section 10.1(a)(2) may not be asserted after
the second anniversary of the Closing Date; and

(3) an Indemnification Claim under Section 10.1(a)(3) may be asserted at any
time, subject to the applicable statute of limitations without expiration.

(d) In respect of Indemnification Claims under Section 10.2:

(1) in the case of Section 10.2(a)(1), an Indemnification Claim may not be
asserted after the second anniversary of the Closing Date, except in respect of
any inaccuracy in or breach of any of the representations and warranties in
Section 5.2 (“Authorization and Enforceability”), for which an Indemnification
Claim may be asserted at any time subject to the applicable statute of
limitations; and

(2) an Indemnification Claim under Section 10.2(a)(2) may not be asserted after
the second anniversary of the Closing Date; and

(3) an Indemnification Claim under Section 10.2(a)(3) or Section 10.2(a)(4) may
be asserted at any time subject to the applicable statute of limitations.

 

  10.5 Notice of Indemnification Claim

(a) The Indemnified Party may assert an Indemnification Claim within the
applicable period provided in Section 10.4 by giving written Notice of the
Indemnification Claim to the Indemnifying Party. The Indemnified Party’s Notice
shall provide reasonable detail of the facts giving rise to the Indemnification
Claim and a statement of the Indemnified Party’s Indemnifiable Loss or an
estimate of the Indemnifiable Loss that the Indemnified Party reasonably
anticipates that it will suffer. The Indemnified Party may amend or supplement
its Indemnification Claim at any time, and more than once, by written Notice to
the Indemnifying Party.

(b) If or to the extent that the Indemnification Claim is not in respect of a
Third Party Suit, Section 10.6 shall apply. If or to the extent that the
Indemnification Claim is in respect of a Third Party Suit, Section 10.7 shall
apply.

 

34



--------------------------------------------------------------------------------

  10.6 Resolution of Claims

(a) If the Indemnifying Party does not object to an Indemnification Claim during
the 30-day period following receipt of the Indemnified Party’s Notice of its
Indemnification Claim, the Indemnified Party’s Indemnification Claim shall be
considered undisputed, and the Indemnified Party shall be entitled to recover
the actual amount of its Indemnifiable Loss, subject, in the case of an
Indemnification Claim by Buyer, to the Threshold, if any, in Section 9.3(a) and
to the applicable cap in Section 9.4(a).

(b) If the Indemnifying Party gives Notice to the Indemnified Party within the
objection period that the Indemnifying Party objects to the Indemnified Party’s
Indemnification Claim, the Indemnifying Party and the Indemnified Party shall
attempt in good faith to resolve their differences during the 30-day period
following the Indemnified Party’s receipt of the Indemnifying Party’s Notice of
its objection. If they fail to resolve their disagreement during this 30-day
period, either of them may unilaterally submit the disputed Indemnification
Claim for binding arbitration before the American Arbitration Association in
Newark, New Jersey in accordance with its rules for commercial arbitration in
effect at the time. The award of the arbitrator or panel of arbitrators may
include attorneys’ fees to the prevailing Party. The prevailing Party may
enforce the award of the arbitrator or panel of arbitrators in any court of
competent jurisdiction.

 

  10.7 Third Party Suits

(a) Buyer shall promptly give Notice to Sellers of any Third Party Suit, which
may be given by Notice of an Indemnification Claim in respect of the Third Party
Suit. Buyer’s failure or delay in giving this Notice shall not relieve Sellers
from his indemnification obligation under this Article 9 in respect of the Third
Party Suit, except to the extent that Sellers suffer or incur a loss or are
prejudiced by reason of Buyer’s failure or delay.

(b) Subject to Section 10.7(c), Buyer shall control the defense of any Third
Party Suit with counsel reasonably satisfactory to Sellers. Sellers shall be
entitled to copies of all pleadings and, at their expense, may participate in,
but not control, the defense and employ their own counsel.

(c) Sellers may assume control of the defense of a Third Party Suit at any time
during the course of the Third Party Suit if all of the following conditions are
and remain satisfied:

(1) the Third Party Suit seeks only money damages and does not seek injunctive
or other equitable relief against Buyer;

(2) the counsel chosen by Sellers to defend the Third Party Suit is reasonably
satisfactory to Buyer;

(3) Sellers furnished Buyer with evidence reasonably satisfactory to Buyer that
Sellers has sufficient financial resources to defend the Third Party Suit and to
satisfy his indemnification obligations in respect of the Third Party Suit;

 

35



--------------------------------------------------------------------------------

(4) Sellers actively and diligently defend the Third Party Suit; and

(5) Sellers consult with Buyer regarding the Third Party Suit at Buyer’s
reasonable request.

(d) If Sellers assumes the defense of the Third Party Suit, Buyer shall be
entitled to copies of all pleadings and, at its expense, may participate in, but
not control, the defense and employ its own counsel.

(e) Regardless of whether Buyer or Sellers control the defense of a Third Party
Suit, both Parties shall cooperate in its defense.

(f) Sellers may settle a Third Party Suit in which Sellers control the defense
only if the following conditions are satisfied:

(1) the terms of settlement do not require any admission by Buyer or Sellers, in
respect of any matters subject to indemnification under this Article 10, that in
Buyer’s reasonable judgment would have an adverse effect on the Business or
Buyer; and

(2) as part of the settlement, Buyer receives a binding release providing that
any liability of Buyer in respect of the Third Party Suit is being satisfied as
part of the settlement.

(h) A Party’s failure to defend a Third Party Suit shall not relieve the other
Party of its indemnification obligation under this Article 10 if such Party
gives such other Party at least 30 days’ prior Notice of such Party’s intention
not to defend the Third Party Suit and affords such other Party the opportunity
to assume the defense without having to satisfy the conditions in
Section 10.7(c).

 

  10.8 Remedies

Each Party’s sole and exclusive remedy for all claims and causes of action
against the other Party, including (i) those relating to any inaccuracy in or
breach of any representation and warranty in this Agreement, (ii) in the case of
Buyer, those relating to any Excluded Liability and (iii) in the case of
Sellers, those relating to any Permitted Liability or Buyer Operating Liability,
shall be indemnification as provided in and limited by this Article 10. The
provisions of this Section 10.8 shall not apply, however, (x) in the case of
fraud or intentional misrepresentation on the part of Sellers or Buyer, or
(y) to Buyer’s enforcement of the noncompetition and confidentiality agreements
to be entered into in connection with this Agreement.

 

  10.9 Mitigation

(a) Each Indemnified Party shall take, and cause its affiliates to take, all
reasonable steps to mitigate any Indemnifiable Losses upon becoming aware of any
event or circumstance that reasonably would be expected to, or does, give rise
to an Indemnifiable Loss; but an Indemnified Party shall not be required to
incur material out-of-pocket fees or expenses in connection with such
mitigation. Any failure to mitigate in accordance with this Section 10.9 shall
not relieve the Indemnifying Party of its indemnification obligations under this
Article 10 except to the extent that the Indemnifying Party is actually
prejudiced as a result.

(b) The amount of any indemnification provided under this Article 10 shall be
reduced by (i) any amounts recovered by the indemnified party under insurance
policies, and (ii) the amount of any tax benefit actually realized in cash by
the indemnified party or any of its affiliates in connection with such
indemnification. Buyer shall use commercially reasonable efforts to pursue any
available insurance policies or collateral sources, and in the event Buyer
receives any recovery, the amount of such recovery shall be applied first, to
refund any payments made by Seller in respect of indemnification claims pursuant
to this Article 10 which would not have been so paid had such recovery been
obtained prior to such payment.

 

36



--------------------------------------------------------------------------------

Article 11

Miscellaneous

 

  11.1 Expenses

Each Party shall pay its own expenses in connection with the negotiation and
preparation of this Agreement and the closing of the Transaction.

 

  11.2 Schedules

By executing this Agreement, Buyer acknowledges that the Scheduled disclosures
that describe the relevant facts in reasonable detail shall be considered
adequate to constitute an exception to the related Paragraph of this Agreement.
Sellers have agreed to the form of the Schedules at the request of and for the
convenience of Buyer. The parties agree that Sellers disclosure under this
Agreement shall be compliant if an exception is shown on a Schedule. Buyer
waives any right to claim that Sellers are in breach of a relevant
representation only because a reasonably detailed exception is alleged to be
disclosed on the wrong schedule.

 

  11.3 Parties’ Review

A Party acquiring Knowledge prior to Closing that one or more of the other
Party’s representations and warranties is inaccurate in any material respect
shall promptly give Notice to the other Party of the relevant facts.

 

  11.4 Publicity

Any public announcement or similar publicity regarding this Agreement or the
Transaction shall be issued as, when and in the manner and form on which the
Parties agree, with the exception that Buyer may make any public disclosure that
it believes in good faith is required by applicable Laws without the prior
agreement of Sellers (including notices to Governmental Authorities as required
by applicable Laws). However, in such case, Buyer shall give Sellers advance
notice.

 

  11.5 Confidentiality

Subject to Buyer’s requirements to make public disclosures that Buyer believes
in good faith to be required by applicable securities or other Laws of which it
shall give Sellers advance

 

37



--------------------------------------------------------------------------------

Notice and an opportunity to object or comment on the content of the disclosure,
each Party shall maintain in confidence, and, in the case of Buyer, shall cause
its directors, officers, employees, agents and advisors to maintain in
confidence, and use only for the purposes contemplated by this Agreement, all
written, oral or other information obtained in confidence from Sellers in
connection with this Agreement or the Closing. All such information shall be
considered confidential information for purposes of the confidentiality
agreement dated December 26, 2014, between Buyer and Sellers and shall be
subject to and governed by the terms and conditions of that agreement.

 

  11.6. Notices

(a) All Notices under this Agreement shall be in writing and sent by certified
or registered mail, overnight messenger service, e-mail and simultaneously sent
by one of the other methods of delivery provided for in this Section 11.6(a), or
personal delivery, as follows:

(1) if to Sellers, to or in care of

Mr. Anthony Zaccaro

176 Route 9

Bayville, New Jersey 08721

Email; tony@cosmosautoparts.com

with a required copy to:

Tyler & Carmeli, P.C.

1 AAA Drive, Suite 204

Robbinsville, New Jersey 08691

Attention: Margaret B. Carmeli, Esq.

Email: mcarmeli@tcglaw.com

(2) if to Buyer, to:

Fenix Parts, Inc.

One Westbrook Corporate Center

Westchester, Illinois 60154

Attention: Mr. Scott Pettit

Chief Financial Officer

Email:

with a required copy to:

Johnson and Colmar

2201 Waukegan Road, Suite 260

Bannockburn, Illinois 60015

Attention: Craig P. Colmar, Esq.

Email:cpcolmar@jocolaw.com

(b) A Notice sent by certified or registered mail shall be considered to have
been given on receipt. A Notice sent by overnight courier service or personal
delivery shall be considered to have been given when actually received by the
intended recipient. A notice sent by email shall be considered to have been
given when actually received by the intended recipient by certified or
registered mail, overnight courier service or personal delivery as provided for
above. A Party may change its or his address for purposes of this Agreement by
Notice in accordance with this Section 11.6.

 

38



--------------------------------------------------------------------------------

  11.7 Further Assurances

The Parties agree to (i) furnish upon request to one another other such further
information, (ii) execute and deliver to each other such other documents and
(iii) do such other acts and things, that either Party reasonably requests for
the purpose of carrying out the intent of this Agreement and the documents and
instruments referred to in this Agreement.

 

  11.8 Waiver

The failure or any delay by any Party in exercising any right under this
Agreement or any document referred to in this Agreement shall not operate as a
waiver of that right, and no single or partial exercise of any right shall
preclude any other or further exercise of that right or the exercise of any
other right. All waivers shall be in writing signed by the Party to be charged
with the waiver, and no waiver that may be given by a Party shall be applicable
except in the specific instance for which it is given.

 

  11.9 Entire Agreement

This Agreement supersedes all prior agreements between the Parties with respect
to its subject matter and constitutes (with (i) Annex I and the Exhibits,
(ii) the Schedules, (iii) the Parties’ Closing Documents and (iv) the
confidentiality agreement referred to in Section 10.5) a complete and exclusive
statement of the terms of the agreement between the Parties with respect to its
subject matter. This Agreement may not be amended except by a written agreement
signed by the Party to be charged with the amendment.

 

  11.10 Assignment

No Party may assign any of its rights under this Agreement without the prior
written consent of the other Party, with the exception that Buyer, without being
released from any of its obligations under this Agreement, may assign all or any
of its rights to any of its affiliates.

 

  11.11 No Third Party Beneficiaries

Nothing in this Agreement shall be considered to give any Person other than the
Parties any legal or equitable right, claim or remedy under or in respect of
this Agreement or any provision of this Agreement. This Agreement and all of its
provisions are for the sole and exclusive benefit of the Parties and their
respective successors, permitted assigns, heirs and legal representatives.

 

39



--------------------------------------------------------------------------------

  11.12 Construction

(a) All references in this Agreement to “Section” or “Sections” refer to the
corresponding section or sections of this Agreement.

(b) All words used in this Agreement shall be construed to be of the appropriate
gender or number as the context requires.

(c) Unless otherwise expressly provided, the word “including” does not limit the
preceding words or terms.

(d) The captions of articles and sections of this Agreement are for convenience
only and shall not affect the construction or interpretation of this Agreement.

 

  11.13 Severability

The invalidity or unenforceability of any term or provision, or part of any term
or provision, of this Agreement shall not affect the validity and enforceability
of the other terms and provisions of this Agreement, and this Agreement shall be
construed in all respects as if the invalid or unenforceable term or provision,
or part, had been omitted.

 

  11.14 Counterparts

This Agreement may be signed in any number of counterparts (including by
facsimile or portable document format (pdf)), all of which together shall
constitute one and the same instrument.

 

  11.15 Governing Law and Venue

This Agreement shall be governed by the Laws of the State of New Jersey without
regard to its conflicts of laws principles or rules. The Parties agree that any
action brought by either Party under or in relation to this Agreement shall be
brought in, and each Party agrees to and hereby submits to the jurisdiction and
venue of, any state or federal court located in Ocean County of the State of New
Jersey

 

  11.16 Binding Effect

This Agreement shall apply to, be binding in all respects upon and inure to the
benefit of Parties and their respective heirs, legal representatives, successors
and permitted assigns.

 

  11.17 Made Available

The phrases “made available”, “delivered to” or similar phrases in this
Agreement shall mean that true and correct copies of the subject documents were
posted to Sellers’ data site or were delivered to the appropriate Party or its
counsel to the other Party or its counsel prior to the Closing Date.

 

40



--------------------------------------------------------------------------------

  11.18 Interpretation

The Parties agree that each Party and its counsel have reviewed and revised this
Agreement and that the normal rules of construction to the effect that any
ambiguities are to be resolved against the drafting Party shall not be employed
in the interpretation of this Agreement or any amendments, exhibits or schedules
hereto. The Parties acknowledge that this Agreement was prepared jointly and
therefore is to be construed on a parity basis between the Parties.

[Signature page follows]

 

41



--------------------------------------------------------------------------------

In witness, the Parties have executed this Agreement.

 

Fenix Parts, Inc. By  

 

  Kent Robertson   President and Chief Executive Officer Ocean County Auto
Wreckers, Inc. By  

 

  Anthony Zaccaro   President

 

  Anthony Zaccaro

 

  Joseph Zaccaro

 

  Cosmo F. Zaccaro, Jr.

 

  Jean Ann Cochran

 

  Dolores Morrison

 

  Gerald Gambino

Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------

Annex I

Definitions

Accounts Receivable means all amounts due to the Company for goods or services
provided to the Company’s customers.

Agreement is defined in the preamble of this Agreement.

Annualized Measured Revenues is defined in Section 2.7(a).

Books and Records means books, records, ledgers, files, documents,
correspondence, lists, reports, creative materials, advertising and promotional
materials, whether in electronic form or printed or written materials.

Business is defined in Paragraph A of the “Background” section of this
Agreement.

Business Day means any day other than a Saturday, Sunday or federal or New
Jersey State legal holiday.

Buyer means Fenix Parts, Inc., a Delaware corporation with its principal offices
at One Westbrook Corporate Center, Suite 920, Westchester, Illinois 60154.

Buyer Operating Liability is defined in Section 9.2(a)(4).

Cleanup Liability means any liability under any Environmental Law to undertake
any corrective action, including any investigation, cleanup, removal,
containment or other remedial response, action or activity of the type covered
by the Comprehensive Environmental Response, Compensation and Liability Act of
1980.

Closing and Closing Date are defined in Section 3.1.

Closing Date Working Capital is defined in Section 2.6(a).

Closing Date Working Capital Statement is defined in Section 2.6(a)

Closing Documents means, in respect of a Party, the documents, instruments and
agreements that the Party is required to deliver or enter into at Closing
pursuant to the terms of this Agreement.

Company means Ocean County Auto Wreckers, Inc., a New Jersey corporation with
its principal place of business at 176 Route 9, Bayville, New Jersey 08721.

Company Assets is defined in Section 2.3.

 

[Signature page to Consulting Agreement]

4



--------------------------------------------------------------------------------

Consent means any approval, consent, ratification, waiver or other
authorization.

Contract means any written contract, agreement, obligation or undertaking.

Copyrights means all copyrights and copyrightable works (other than literary
works).

Core Representations means the representations and warranties in Section 4.1
(“Ownership and Authorization”), Section 4.2 (“Organization and Capital Stock”),
and Section 4.7 (“Title to Assets”).

Customer Account means a relationship with a customer of the Business pursuant
to which the Company provides services to the customer without having entered
into a Customer Contract.

Customer Contract means a written Contract with a customer relating to the
Company’s provision of services to the customer.

Default means, in respect of a Contract, a breach or violation of or default
under the Contract beyond any applicable cure periods, or the occurrence of an
event that with Notice or the passage of time or both would constitute a breach,
violation or default or permit termination, modification or acceleration of the
Contract.

Distributable Assets is defined in Section 2.4(a).

Employee Benefit Plan means (i) an “employee pension plan” as defined in § 3(2)
of ERISA, (ii) an “employee welfare benefit plan” as defined in § 3(1) of ERISA
or (iii) any other employee benefit or fringe benefit plan or program, whether
established by Law, a written agreement or other instrument, or custom or
informal understanding.

Environmental Law means U.S. federal, state, regional, county and local
administrative rules, statutes, codes, ordinances, regulations, licenses,
permits, approvals, plans, authorizations, directives, rulings, injunctions,
decrees, orders, judgments, and any similar items, relating to the protection of
human health, safety, or the environment including without limitation: (a) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”) (42 U.S.C. §§ 9601 et seq .); (b) the Superfund Amendments and
Reauthorization Act of 1986 (42 U.S.C. §§ 9601 et seq .); (c) The Hazardous
Materials Transportation Control Act of 1970 (49 U.S.C. §§ 1802 et seq .);
(d) the Resource Conservation and Recovery Act of 1976, as amended by the Solid
and Hazardous Waste Act Amendments (“RCRA”) (42 U.S.C. §§ 6901 et seq .);
(e) the Federal Water Pollution Control Act, as amended by the Clean Water Act
of 1977 (33 U.S.C. §§ 1251 et seq .) (the “Clean Water Act”); (f) the Safe
Drinking Water Act (42 U.S.C. §§ 300h et seq .); (g) the Clean Air Act, as
amended by the Clean Air Act Amendments of 1990 (42 U.S.C. §§ 1857 et seq .);
(h) the Solid Waste Disposal Act, as amended by RCRA (42 U.S.C. § 6901 et seq
.); (i) the Toxic Substances Control Act (15 U.S.C. §§ 2601 et seq .); (j) the
Emergency Planning and Community Right-to-Know Act of 1986 (“EPCRA”) (42 U.S.C.
§§ 11001 et seq .); (k) the Federal Insecticide, Fungicide and Rodenticide Act
(“FIFRA”) (7 U.S.C. §§ 136 et seq .); (l) the National Environmental Policy Act
of 1975 (42 U.S.C. §§ 4321 et seq .);



--------------------------------------------------------------------------------

(m) the Radon Gas and Indoor Air Quality Reserve Act (42 U.S.C. §§ 7401 et seq
.); (n) the National Environmental Policy Act of 1975 (42 U.S.C. §§ 4321 et seq
.); (o) the Rivers and Harbors Act of 1899 (33 U.S.C. §§ 401 et seq .); (p) the
Oil Pollution Act of 1990 (33 U.S.C. §§ 1321 et seq .); (q) the Endangered
Species Act of 1973, as amended (16 U.S.C. §§ 1531 et seq .); (r) the
Occupational Safety and Health Act of 1970, as amended, (29 U.S.C. §§ 651 et seq
.); (s) North American Free Trade Act, (t) counterparts of any of the foregoing
federal statutes enacted within or outside the United States or by any other
nation, any U.S. state, region, county or local government (including any
subdivisions thereof); (u) any and all laws, rules, regulations, codes,
ordinances, licenses, permits, approvals, plans, authorizations, directives,
rulings, injunctions, decrees, orders and judgments enacted or promulgated under
any of the foregoing, all as amended and as may be amended in the future, and
(v) common law theories of nuisance, trespass, waste, negligence, and abnormally
dangerous activities arising out of or relating to the presence of Hazardous
Substances in the environment or work place.

Environmental Liability means any Cleanup Liability and any other liability of
any type under any Environmental Law or Occupational Safety and Health Law.

Environmental Permit means a Permit required under any Environmental Law to
conduct the Business.

Environmental Representation means the representations and warranties in
Section 4.23 (“Environmental Matters”).

Equipment means machinery, equipment, spare parts, furniture, fixtures and other
items of tangible personal property of any type or kind used, held for use or
useful in the conduct of the Business, (but not including any Inventory or
Vehicles).

Equipment Lease means a Contract for the lease of Equipment or for the purchase
of Equipment under a conditional sales or title retention agreement.

ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
the related regulations issued by the Internal Revenue Service and Department of
Labor.

Estimated Closing Date Working Capital is defined in Section 2.6(a).

Estimated Closing Date Working Capital Statement is defined in Section 2.6(a).

Estimated Purchase Price is defined in Section 2.2(a).

Estimated Working Capital Deficiency is defined in Section 2.6(a).

Estimated Working Capital Surplus is defined in Section 2.6(a).

Excluded Assets is defined in Section 2.4(b).

Excluded Liabilities is defined in Section 2.5(b).



--------------------------------------------------------------------------------

Final Closing Date Working Capital is defined in Section 2.6(a).

Final Closing Date Working Capital Statement is defined in Section 2.6(a).

Final Purchase Price is defined in the Section 2.1(b).

Final Working Capital Deficiency is defined in Section 2.6(a).

Financial Statements means the Company’s financial statements for the [three]
years ended December 31, 2014.

GAAP means U.S. generally accepted accounting principles.

Governmental Authority means (i) any federal, state, provincial, local,
municipal, foreign or other government and (ii) any governmental or
quasi-governmental body of any kind, including any administrative or regulatory
agency, department, branch, commission or other entity.

Hazardous Activity means the use, handling, generation, manufacturing,
production, distribution, importing, management, labeling, testing, processing,
refinement, collection, storage, transfer, transportation, treatment, disposal,
or clean-up of Hazardous Materials.

Hazardous Materials means and shall be construed broadly to include any
constituent, chemical, element, particle, compound, material, substance or waste
which is defined as a “hazardous waste,” “hazardous material,” “hazardous
substance,” “extremely hazardous substance,” “restricted hazardous waste,”
“contaminant,” “toxic waste,” “toxic substance,” or “special waste” under any
Environmental Law and includes, but is not limited to, petroleum, petroleum
by-products (including crude oil and any fraction thereof), waste oils, any
hydrocarbon based substance, asbestos, asbestos-containing materials, urea
formaldehyde and polychlorinated biphenyls.

Indebtedness means, in respect of any Person as of any date of determination,
without duplication: (i) all obligations of such Person for borrowed money or in
respect of loans or advances, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments or debt securities,
(iii) all obligations in respect of letters of credit and bankers’ acceptances
issued for the account of such Person, (iv) all capital lease obligations,
(v) all guaranties of such Person in connection with any of the foregoing, and
(vi) all fees, accrued and unpaid interest, premiums or penalties related to any
of the foregoing.

Indemnifiable Loss means any actual loss, Liability, damage, cost or expense,
including reasonable attorneys’ fees and costs of litigation, specifically
excluding, however, any punitive, incidental, consequential, special or indirect
damages, including business interruption, loss of future revenue, profits or
income, or loss of business reputation or opportunity.

Indemnification Claim means a written claim or demand for indemnification under
Sections 10.1 or 10.2.



--------------------------------------------------------------------------------

Indemnified Party means Buyer, in respect of an Indemnification Claim under
Section 10.1, or Sellers, in respect of an Indemnification Claim under
Section 10.2, as the case may be.

Indemnifying Party means Sellers, in respect of an Indemnification Claim under
Section 10.1, or Buyer, in respect of an Indemnification Claim under
Section 10.2, as the case may be.

Intellectual Property means Patents, Marks, Copyrights and Software.

Interim Financial Statements means the Company’s unaudited financial statements
for the five months ended May 31, 2015.

Internal Revenue Code means the U.S. Internal Revenue Code of 1986, as amended.

Inventory means inventories, wherever located, of vehicles (whether assembled or
disassembled); automotive parts, components and assemblies; scrap metal;
precious metals and supplies used in the conduct of the Business. For the
avoidance of doubt, Inventory shall include items in transit for delivery to or
for the benefit of the Business, for which the Business has placed firm orders.

Key Customer means the customers listed on a schedule entitled “Key Customers”
which has been provided to the Buyer.

Key Vendor means the vendors listed on a schedule entitled “Key Vendors” which
has been provided to the Buyer.

Knowledge means the actual awareness of a particular fact or other specified
matter. As applied to Buyer, the term means the actual awareness of the
particular fact or other specified matter by any one of its executive or
corporate officers. As applied to Sellers, the term means the actual awareness
of the particular fact or other specified matter by any one the Sellers.

Law means any law, ordinance, code, regulation or rule of any Governmental
Authority or any principle or rule of common law.

Liability means any liability or obligation, whether known or unknown, absolute
or contingent, liquidated or unliquidated, or due or to become due.

Licensed Intellectual Property is defined in Section 4.13(a)(ii).

Lien means any security interest, judgment or other lien, mortgage, trust deed,
claim, equitable interest, option, pledge, right of first refusal or other
encumbrance or restriction of any kind.

Marks means trademarks, service marks, trade names, assumed names, brand names
and logotypes.

Notice means any notice, demand, charge, complaint or other communication from
any Person.



--------------------------------------------------------------------------------

Occupational Safety and Health Law means any Law or Order relating to worker
health and safety, including the Occupational Safety and Health Act of 1970.

Order means any order, judgment, decree, ruling, consent decree, settlement
agreement, stipulation, injunction or subpoena entered or issued by any court,
Governmental Authority or arbitrator.

Ordinary Course of Business means, in respect of the Company, an action taken by
it that (i) is consistent with its past practices and is taken in the ordinary
course of the normal day-to-day operations and (ii) is not required by
applicable Law or its Organizational Documents to be authorized by its board of
directors or shareholders.

Organizational Documents means (i) the certificate or articles of incorporation
and by-laws of a corporation, (ii) the articles of organization or certificate
of formation and operating agreement of a limited liability company, (iii) the
trust agreement establishing an inter vivos trust or the will establishing a
testamentary trust, and (iv) the charter or similar document adopted or filed in
connection with the creation, formation or organization of any other type of
entity. Any reference in this Agreement to a Person’s Organizational Documents
means each of those documents as amended to date.

Party means Buyer or Sellers, and Parties means all of them.

Patents means patents, patent applications and patent disclosures and related
reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations.

Permit means any approval, consent, license, permit, registration, certificate,
confirmation or other authorization issued, granted or otherwise made available
by any Governmental Authority.

Permitted Liabilities is defined in Section 2.5(a).

Permitted Lien means any Lien for Taxes that are not yet due and payable or any
carrier’s, warehouseman’s, mechanic’s, materialman’s, repairman’s, landlord’s,
lessor’s or similar statutory Lien incidental to the Ordinary Course of
Business.

Person means any individual, corporation, limited liability company, joint
venture, association, organization, estate, trust or other entity or any
Governmental Authority.

Proprietary Intellectual Property is defined in Section 4.14(a)(1).

Pro Rata Share means, in respect of each Seller, the portion of a specified
amount equal to the product obtained by multiplying the amount in question by a
fraction, the numerator of which is the number of his or her Shares as shown on
Exhibit A, and the denominator of which is the total number of issued and
outstanding Shares. Sellers’ respective Pro Rata Shares are shown on the
attached Exhibit A.



--------------------------------------------------------------------------------

Purchase Price is defined in Section 2.1(b).

Reimbursable Portion is defined in Section 6.2(c).

Related Party means any Person (i) in which any Seller, or a family member of
any Seller by blood, marriage or adoption, has a direct or indirect proprietary
or other financial interest or (ii) for which any Seller, or a family member of
any Seller by blood, marriage or adoption, is serving as an officer, director,
partner, manager, trustee, consultant or advisor or in any other capacity.

Release means releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, disposing or dumping into
the indoor or outdoor environment, including without limitation the abandonment
or discarding of barrels, drums, containers, tanks and other receptacles
containing or previously containing any Hazardous Materials, whether intentional
or unintentional.

Schedule means a schedule to this Agreement and a subschedule.

Securities Act means the federal Securities Act of 1933, as amended.

Sellers means Anthony Zaccaro, Joseph Zaccaro, Cosmo F. Zaccaro, Jr., Jean Ann
Cochran, Dolores Morrison and Gerald Gambino.

Shares is defined in Recital B in the “Background” section of this Agreement.

Software means computer software, including source code, executable code, data,
databases and related documentation. The term does not include commercially
available off-the-shelf software.

Straddle Period is defined in Section 7.2(c).

Suit means any action, suit, proceeding, arbitration, hearing or investigation
(whether civil, criminal, administrative or investigative in nature, and whether
formal or informal) by, before or in any court, Governmental Authority or
arbitrator.

Target Working Capital is defined in Section 2.6(a).

Tax means any federal, state, provincial, local, municipal or foreign income,
gross receipts, membership interests, profits, withholding, social security,
unemployment, real property, personal property, stamp, excise, occupation,
sales, use, value added, estimated or other tax (including any related interest,
fines, penalties and additions), whether disputed or not.

Tax Representation means the representations and warranties in Section 4.16
(“Taxes”).



--------------------------------------------------------------------------------

Tax Return means any return (including any information return), report,
statement, form or other document required to be filed with or submitted to any
Governmental Authority in connection with the determination, assessment,
collection or payment of any Tax.

Third Party Suit means a Suit, demand or claim by a third Person against Buyer
for which Buyer is entitled to indemnification under Section 9.1.

Threatened means, in respect of a Suit, that Notice has been given, or another
event has occurred or any other circumstance exists, that would lead a prudent
individual to conclude that the Suit is likely to be initiated or otherwise
pursued in the future.

Transaction means the transactions contemplated by this Agreement, including
(i) Buyer’s purchase and Sellers’s sale of the Shares and (ii) the Parties’
execution, delivery and performance of their respective Closing Documents and
the other documents, instruments, agreements and obligations that they are
respectively required to execute, deliver and perform pursuant to the terms of
this Agreement.

Vehicle means trucks, trailers, tractors, automobiles and other vehicles and
transportation equipment used, held for use or useful in the conduct of the
Business, excluding vehicles and parts of vehicles held as Inventory.

Vehicle Lease means a Contract for the lease of a Vehicle or for the purchase of
a Vehicle under a conditional sales or title retention agreement